 



CONTRIBUTION AGREEMENT
BY AND AMONG
ODESSA REGIONAL HOSPITAL, LP
ALLIANCE HOSPITAL, LTD.,
AND
SRI-SAI ENTERPRISES, INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
List of Annexes/Exhibits/Schedules
    i  
 
       
RECITALS
    1  
 
       
AGREEMENT
    1  
 
       
ARTICLE I CONTRIBUTION OF ASSETS; CLOSING
    1  
Section 1.1 Assets to Be Contributed
    1  
Section 1.2 Excluded Assets
    2  
Section 1.3 Assumed Liabilities
    3  
Section 1.4 Excluded Liabilities
    4  
Section 1.5 Purchase Price; Working Capital Adjustment.
    5  
Section 1.6 Allocation
    8  
Section 1.7 Closing
    8  
Section 1.8 Closing Obligations
    8  
Section 1.9 Government Payment Receivables
    10  
Section 1.10 Inventory
    11  
Section 1.11 Prorations
    11  
 
       
ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER
    11  
Section 2.1 Organization and Good Standing.
    11  
Section 2.2 Authority; No Conflict.
    12  
Section 2.3 Financial Statements
    12  
Section 2.4 No Material Adverse Change
    13  
Section 2.5 Assets.
    13  
Section 2.6 Real Property.
    13  
Section 2.7 Capitalization
    14  
Section 2.8 Taxes
    14  
Section 2.9 Employees.
    15  
Section 2.10 Employee Benefits.
    16  
Section 2.11 Legal Proceedings, Orders.
    16  
Section 2.12 Environmental Matters
    17  
Section 2.13 Insurance
    18  
Section 2.14 Contracts; No Defaults.
    18  
Section 2.15 Intellectual Property.
    18  
Section 2.16 Relationships with Related Persons
    20  
Section 2.17 No Undisclosed Liabilities
    20  
Section 2.18 Absence of Certain Changes and Events
    20  
Section 2.19 Accounts Receivable
    21  
Section 2.20 Compliance with Legal Requirements
    21  
Section 2.21 Governmental Authorizations
    22  
Section 2.22 Medicare Participation/Accreditation.
    22  
Section 2.23 Hill-Burton Care
    23  
Section 2.24 Third Party Payor Cost Reports
    23  

2



--------------------------------------------------------------------------------



 



         
Section 2.25 Medical Staff Matters
    23  
Section 2.26 Experimental Procedures
    24  
Section 2.27 Compliance Program
    24  
Section 2.28 Securities Law Matters.
    24  
Section 2.29 Brokers or Finders
    24  
Section 2.30 Insolvency
    24  
Section 2.31 Disclosure
    25  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER
    25  
Section 3.1 Organization and Good Standing
    25  
Section 3.2 Authority, No Conflict.
    25  
Section 3.3 Capitalization
    26  
Section 3.4 Financial Statements
    26  
Section 3.5 No Material Adverse Change
    26  
Section 3.6 Sufficient Financial Resources
    26  
Section 3.7 Brokers or Finders
    26  
 
       
ARTICLE IV PRE-CLOSING COVENANTS
    27  
Section 4.1 Access and Investigation
    27  
Section 4.2 Operation of the Business of Seller
    27  
Section 4.3 Required Approvals.
    28  
Section 4.4 Notification
    29  
Section 4.5 No Negotiation
    29  
Section 4.6 Title Commitment; Surveys.
    29  
Section 4.7 Insurance Ratings
    31  
Section 4.8 Pre-Closing Financial Statements
    31  
Section 4.9 Related Party Receivables
    31  
Section 4.10 Confidential Information Statement/Private Placement Memorandum
    31  
Section 4.11 Reasonable Best Efforts
    31  
Section 4.12 Payment of Accrued Vacation and Sick Leave
    31  
 
       
ARTICLE V CONDITIONS TO CLOSING
    31  
Section 5.1 Conditions to Obligations of Buyer
    31  
Section 5.2 Conditions to Obligations of Seller
    34  
 
       
ARTICLE VI ADDITIONAL COVENANTS
    35  
Section 6.1 Employees and Employee Benefits.
    35  
Section 6.2 Payment of Taxes Resulting From Sale of Assets by Seller
    35  
Section 6.3 Payment of Other Excluded Liabilities
    35  
Section 6.4 Restrictive Covenants.
    36  
Section 6.5 Public Announcements
    37  
Section 6.6 Confidentiality.
    37  
Section 6.7 Customers and Other Business Relationships
    38  
Section 6.8 Cost Reports
    38  
Section 6.9 Misdirected Payments, Etc
    38  
Section 6.10 Insurance Matters
    38  
Section 6.11 Audited Statements Cooperation
    39  

3



--------------------------------------------------------------------------------



 



         
Section 6.12 Retention and Access to Books and Records
    39  
Section 6.13 Cooperation on Tax Matters
    39  
Section 6.14 Litigation Cooperation
    40  
Section 6.15 Distribution of Buyer LP Units.
    40  
Section 6.16 Guaranty by General Partner
    41  
Section 6.17 Termination of Governmental Authorizations
    41  
Section 6.18 Further Assurances
    41  
Section 6.19 Minimum Cash Amount
    41  
 
       
ARTICLE VII INDEMNIFICATION
    42  
Section 7.1 Survival
    42  
Section 7.2 Indemnification and Reimbursement By Seller
    42  
Section 7.3 Indemnification and Reimbursement by Buyer
    42  
Section 7.4 Limitations on Indemnification by Seller
    43  
Section 7.5 Limitations on Indemnification by Buyer
    43  
Section 7.6 Time Limitations.
    43  
Section 7.7 Third-Party Claims.
    44  
Section 7.8 Procedure For Indemnification — Other Claims
    45  
Section 7.9 No Double Materiality
    45  
 
       
ARTICLE VIII TERMINATION
    45  
Section 8.1 Termination Events
    45  
Section 8.2 Effect of Termination
    46  
 
       
ARTICLE IX GENERAL PROVISIONS
    46  
Section 9.1 Expenses
    46  
Section 9.2 Assignment; No Third Party Beneficiaries
    46  
Section 9.3 Notices
    47  
Section 9.4 Entire Agreement; Modification
    47  
Section 9.5 Waiver
    48  
Section 9.6 Severability
    48  
Section 9.7 Headings; Construction
    48  
Section 9.8 Governing Law
    48  
Section 9.9 Execution of Agreement; Counterparts
    48  
Section 9.10 Tax and Medicare Advice and Reliance
    48  
Section 9.11 Submission to Jurisdiction
    49  
Section 9.12 Consent to Assignment
    49  
Section 9.13 CON Disclaimer
    49  

4



--------------------------------------------------------------------------------



 



List of Annexes/Exhibits/Schedules

                 
Annexes
               
Annex A
    —     Defined Terms

Annex B
    —     Assumed Seller Contracts

Annex C
    —     Assumed Employee Benefit Plans

Annex D
    —     Material Consents

Annex E
    —     Net Working Capital Example Calculation

 
               
Exhibits
               
Exhibit A
    —     Form of Bill of Sale, Assignment and Assumption Agreement

Exhibit B
    —     Form of Special Warranty Deed

Exhibit C
    —     Form of Escrow Agreement

Exhibit D
    —     Form of Buyer Subscription Document Package

Exhibit E
    —     Form of Indemnification Agreement

Exhibit F
    —     Form of Restrictive Covenant Agreement

Exhibit G
    —     Amended and Restated Buyer LPAgreement

Exhibit H
    —     Form of Working Capital Adjustment Escrow Agreement

Exhibit I
    —     Form of Opinion of Seller’s Counsel

Exhibit J
    —     Form of Opinion of Buyer’s Counsel

 
               
Schedules
               
Schedule 2.2(b)
    —     Seller Conflicts

Schedule 2.2(c)
    —     Seller Consents

Schedule 2.3
    —     Financial Statements

Schedule 2.5(a)
    —     Encumbrances

Schedule 2.5(b)
    —     Tangible Personal Property

Schedule 2.6(a)
    —     Real Property

Schedule 2.6(b)
    —     Real Property Encumbrances

Schedule 2.7
    —     Capitalization

Schedule 2.8
    —     Taxes

Schedule 2.9(a)
    —     Employees

Schedule 2.9(b)
    —     Employment Contracts

Schedule 2.9(d)
    —     WARN Act

Schedule 2.10(a)
    —     Employee Benefits

Schedule 2.11(a)
    —     Proceedings

Schedule 2.12
    —     Environmental Matters

Schedule 2.13
    —     Insurance

Schedule 2.14(a)
    —     Seller Contract

Schedule 2.14(b)
    —     Seller Contract Defaults

Schedule 2.15(b)
    —     Intellectual Property

Schedule 2.15(c)
    —     Intellectual Property Licenses

Schedule 2.16
    —     Related Persons

Schedule 2.17
    —     No Undisclosed Liabilities

Schedule 2.18
    —     Absence of Certain Changes and Events

Schedule 2.20
    —     Compliance with Legal Requirements

Schedule 2.21
    —     Governmental Authorizations

Schedule 2.22
    —     Medicare Participation/Accreditation

Schedule 2.24
    —     Cost Reports


i



--------------------------------------------------------------------------------



 



                 
Schedule 2.25
    —     Medical Staff Matters

Schedule 2.27
    —     Compliance Program

Schedule 2.29
    —     Brokers; Finders

Schedule 3.3
    —     Buyer Capitalization

Schedule 3.4
    —     Buyer Financial Statements


ii

 



--------------------------------------------------------------------------------



 



CONTRIBUTION AGREEMENT
     This Contribution Agreement (the “Agreement”), made and entered into as of
May 9, 2007, is by and among Odessa Regional Hospital, LP, a Delaware limited
partnership (“Buyer”), Alliance Hospital, Ltd., a Texas limited partnership
(“Seller”) and (solely for purposes of Section 6.15 and Section 6.16) Sri-Sai
Enterprises, Inc., a Texas corporation (the “General Partner”). Capitalized
terms used herein are defined as set forth in Annex A attached hereto.
RECITALS
     Seller desires to contribute and sell, and Buyer desires to acquire, the
Assets for the consideration and on the terms set forth in this Agreement.
AGREEMENT
     The parties, intending to be legally bound, hereby agree as follows:
ARTICLE I
CONTRIBUTION OF ASSETS; CLOSING
     Section 1.1 Assets to Be Contributed. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, Seller shall contribute,
sell, convey, assign, transfer and deliver to Buyer, and Buyer shall purchase
and acquire from Seller, free and clear of any Encumbrance, excluding any
Permitted Real Property Encumbrances, all of Seller’s property and assets, real,
personal or mixed, tangible and intangible, of every kind and description,
wherever located, including the following assets (but excluding the Excluded
Assets):
          (a) (i) all of Seller’s fee right, title and interest in and to any
real property, including the real property described in Schedule 2.6(a),
together with all covenants, rights, options, easements and privileges thereto
(the “Owned Real Property”), and, further, together with all buildings,
structures, fixtures and other improvements located thereon (including, without
limitation, any and all plumbing, air conditioning, heating, ventilating,
mechanical, electrical and other utilities and other utility systems,
landscaping, sidewalks, construction in progress, security devices, signs and
lighting fixtures) (collectively, the “Improvements”); and (ii) all of Seller’s
leasehold interest in Leased Real Property, including the Leased Real Property
described in Schedule 2.6(a);
          (b) all tangible personal property owned or leased by Seller (other
than the Inventories) (collectively, the “Tangible Personal Property”),
including, without limitation, all equipment, furniture, fixtures, machinery,
vehicles, office furnishings, computer hardware, instruments, leasehold
improvements, spare parts and, to the extent assignable or transferable,
including, but not limited to, the tangible personal property listed on
Schedule 2.5(b);
          (c) the Seller Contracts listed on Annex B (the “Assumed Seller
Contracts”);
          (d) all inventories of usable goods and supplies of Seller, including
pharmaceuticals and medications, food, janitorial supplies, office supplies,
forms, consumables, disposables, linens, and medical supplies, wherever located
(collectively, the “Inventories”);
          (e) all accounts receivable of Seller (excluding the Government
Patient Receivables), billed and unbilled, recorded or unrecorded, accrued and
existing, whether or not

1



--------------------------------------------------------------------------------



 



written off, as of the Closing Date (collectively, the “Non-Government
Receivables”);
          (f) the right to payments received by Seller in respect of the
Government Patient Receivables pursuant to Section 1.9;
          (g) except as otherwise provided in Section 1.2(h) and (i), all
Governmental Authorizations of Seller and all pending applications or renewals
for Governmental Authorizations, including those Governmental Authorizations
listed on Schedule 2.21, in each case to the extent transferable to Buyer;
          (h) all financial, patient, medical staff, personnel and other records
relating to the Facility or the Assets (including, without limitation, all
accounts receivable records, equipment records, medical administrative
libraries, medical records, patient billing records, documents, catalogs, books,
records, files, operating manuals and current personnel records), but excluding
the Excluded Records;
          (i) all of the intangible rights and property of Seller, including the
Intellectual Property Assets, and all going concern value and goodwill of
Seller;
          (j) all insurance benefits, including rights and proceeds, arising
from or relating to the Assets prior to the Closing Date;
          (k) all claims of Seller against third parties relating to the Assets,
and any transferable warranties or guaranties issued for the benefit of Seller
with respect to the Assets;
          (l) all rights of Seller relating to deposits and prepaid expenses,
claims for refunds and rights to offset in respect thereof which are not
excluded under Section 1.2(a) or Section 1.2(f);
          (m) all Employee Benefit Plans of Seller listed on Annex C (the
“Assumed Benefit Plans”); and
          (n) all other properties and assets of every kind, character and
description, tangible or intangible, owned by Seller, whether or not similar to
the items specifically set forth above.
All of the property and assets to be transferred to Buyer hereunder are herein
referred to collectively as the “Assets.” Notwithstanding the foregoing, the
transfer of the Assets pursuant to this Agreement will not include the
assumption of any liability or obligation in respect thereof unless the Buyer
expressly assumes such liability or obligation pursuant to Section 1.3.
     Section 1.2 Excluded Assets. Notwithstanding anything to the contrary
contained in Section 1.1 or elsewhere in this Agreement, the following items
(collectively, the “Excluded Assets”) are not part of the sale and purchase
contemplated hereunder, are excluded from the Assets, and will remain the
property of Seller after the Closing:
          (a) all cash and cash equivalents and all securities and short-term
investments, and the maintenance deposit of Seller with MPT of Odessa Hospital,
L.P. referenced under “Deposits” in the balance sheets of Seller included in the
Financial Statements;
          (b) any Seller Contracts other than the Assumed Seller Contracts;

2



--------------------------------------------------------------------------------



 



          (c) all records relating to the Excluded Assets and Excluded
Liabilities to the extent that Buyer does not need the same (as determined by
Buyer) in connection with the ongoing activities of the Facility, the Assets or
the Assumed Liabilities, as well as all records which under applicable Legal
Requirements Seller is required to maintain in its possession (the “Excluded
Records”);
          (d) the minute book, stock records and corporate seal, as applicable,
of Seller;
          (e) all of Seller’s insurance policies and rights thereunder (except
to the extent specified in Sections 1.1(j) and (k));
          (f) all claims for refund of Taxes and other governmental charges of
whatever nature;
          (g) all rights in connection with and assets of any Employee Benefit
Plans (other than the Assumed Benefit Plans);
          (h) all governmental provider numbers of Seller, including, but not
limited to, Medicare and Medicaid provider numbers (the “Governmental Provider
Numbers”);
          (i) the hospital license of Seller with the State of Texas;
          (j) any intercompany payables owing to Seller from Alliance Medical
Group, Inc. (“AMG”); and
          (k) all rights of Seller in connection with the transactions
contemplated hereby.
     Section 1.3 Assumed Liabilities. Buyer will not assume or otherwise be
responsible for any liabilities or obligations of Seller, except that from and
after the Effective Time, the Buyer will assume as and when due the following
liabilities and obligations of Seller (the “Assumed Liabilities”):
          (a) all those current liabilities and obligations of Seller which are
included in the calculation of the Net Working Capital Amount;
          (b) all liabilities and obligations of Seller which accrue on or after
the Effective Time which arise out of the Assumed Seller Contracts (excluding
any liability or obligation with respect to any Assumed Seller Contracts arising
as a result of any act or omission which occurred on or prior to the Effective
Time or the breach of any representation or warranty hereunder by Seller); and
          (c) any liabilities and obligations arising after the Effective Time
under the Assumed Benefit Plans.

3



--------------------------------------------------------------------------------



 



     Section 1.4 Excluded Liabilities. Except for the Assumed Liabilities, Buyer
shall not assume or become obligated with respect to any other obligation or
liability of Seller of any nature whatsoever and Seller shall retain and shall
pay, discharge and perform all liabilities not specifically included in the
Assumed Liabilities (the “Excluded Liabilities”), including, without limitation,
the following:
          (a) any liability or obligation under any Assumed Seller Contract
which arises after the Effective Time but which arises out of or relates to any
act or omission which occurred on or prior to the Effective Time;
          (b) any liability or obligation under any Seller Contract that is not
an Assumed Seller Contract;
          (c) any current liabilities and obligations of Seller not specifically
included in the calculation of the Net Working Capital Amount;
          (d) any liability or obligation of Seller for Taxes, including (i) any
Taxes arising as a result of Seller’s operation of its business or ownership of
the Assets prior to the Effective Time, (ii) any Taxes that will arise as a
result of the sale of the Assets pursuant to this Agreement, (iii) any deferred
Taxes of any nature, and (iv) any Taxes relating to the Post-Closing Seller Tax
Returns;
          (e) any claims or potential claims for medical malpractice or general
liability to the extent relating to periods prior to the Effective Time;
          (f) any liabilities or obligations associated with or arising out of
any of the Excluded Assets;
          (g) liabilities and obligations of Seller in respect of periods prior
to the Effective Time arising under the terms of the Medicare, Medicaid,
CHAMPUS/TriCare, Blue Cross, or any other third party payor programs, whether
governmental or non-governmental, including any claim, penalty or sanction
relating to any claim for overpayment, any cost report relating to a period
prior to Effective Time, and Seller’s terminating cost report for the Facility;
          (h) any obligation or liability asserted under the federal Hill-Burton
program or other restricted grant and loan programs with respect to the
ownership or operation of the Facility or the Assets;
          (i) any liability or obligation under any Environmental Law arising
out of or relating to the operation of Seller’s business or Seller’s leasing,
ownership or operation of real property;
          (j) except as set forth in Section 1.3(c), any liability or obligation
under the Employee Benefit Plans or relating to payroll, vacation, sick leave,
workers’ compensation, unemployment benefits, pension benefits, employee stock
option or profit sharing plans, health care plans or benefits, or any other
employee plans or benefits of any kind for Seller’s employees or former
employees or both;
          (k) except as otherwise provided herein, any liability or obligation
under any employment, severance, retention or termination agreement with any
employee of Seller;

4



--------------------------------------------------------------------------------



 



          (l) any liability or obligation arising out of or relating to any
employee grievance with respect to the employees of Seller, whether or not the
affected employees are hired by Buyer;
          (m) any liability or obligation to any Seller Partner (or Affiliate
thereof) or Related Person of Seller not assumed by Buyer pursuant to
Section 1.3;
          (n) any liability or obligation to indemnify, reimburse or advance
amounts to any officer, director, employee or agent of Seller;
          (o) any liability or obligation to distribute to the Seller Partners
or otherwise apply all or any part of the consideration received hereunder;
          (p) any liability or obligation arising out of any Proceeding pending
as of the Effective Time, whether or not set forth in any of the Schedules
attached hereto, or any Proceeding commenced after the Effective Time and
arising out of, or relating to, any occurrence or event happening prior to the
Effective Time;
          (q) any liability or obligation arising out of or resulting from
Seller’s compliance or non-compliance with any Legal Requirement or Order of any
Governmental Authority;
          (r) all obligations of Seller for borrowed money;
          (s) any intercompany liabilities and obligations owing by Seller to
AMG;
          (t) all liabilities and obligations relating to any oral agreements,
oral contracts or oral understandings with any referral sources including, but
not limited to, physicians, unless reduced to writing and expressly assumed as
part of the Assumed Seller Contracts;
          (u) any liability arising out of the act of assignment of any of the
Assumed Seller Contracts to Buyer, provided that Section 9.12 shall apply with
respect to the assignment of the Seller Contracts; and
          (v) any liability or obligation of Seller based upon Seller’s acts or
omissions occurring after the Effective Time.
     Section 1.5 Purchase Price; Working Capital Adjustment.
          (a) Preliminary Working Capital. Attached as Annex E is a chart (the
“Net Working Capital Chart”) setting forth (i) the Net Working Capital of Seller
as of October 31, 2006, and (ii) the estimated Net Working Capital of Seller as
of May 31, 2007, as determined by Seller in accordance with GAAP applied on a
basis consistent with Seller’s Accounting Practices and Procedures. The Net
Working Capital Chart provides that the estimated Net Working Capital as of
May 31, 2007 is -$1,289,206 (such estimated amount is referred to as the
“Preliminary Net Working Capital Amount”).
          (b) Purchase Price.
               (i) Subject to the terms of this Agreement and in reliance upon
the representations and warranties of Seller contained herein, the consideration
payable by Buyer for the Assets (the “Purchase Price”), will be $65,500,000 (the
“Base Amount”), prior to adjustment for

5



--------------------------------------------------------------------------------



 



the Closing Adjustment Amount pursuant to Section 1.5(b)(ii)(A) and the Final
Adjustment Amount pursuant to Section 1.5(c).
               (ii) The Purchase Price payable to Seller at Closing, prior to
adjustment for the Final Adjustment Amount, will equal the Base Amount, minus
(1) $2,469,009 (the estimated long-term portion of all obligations of Seller, as
of May 31, 2007, as lessee or lessees under leases that have been recorded as
capital leases in accordance with GAAP (or should have been recorded as capital
leases in accordance with GAAP) and are included in the Assumed Seller
Contracts), minus (2) $29,511 (the estimated amount payable, as of May 31, 2007,
under that certain lease agreement dated as of May 28, 2004, by and between
General Electric Capital Corporation and Seller (the “GE Lease”))plus (3)
$659,120 (the cost of the upgrade of the CT Scanner to 64 slice leased by Seller
pursuant to Leasing Schedule #12748 of that certain lease agreement dated as of
September 28, 2006, by and between Seller and Siemens Medical Solutions, USA),
plus (4) $437,830 (the amount by which the Preliminary Net Working Capital
Amount exceeds the Net Working Capital of Seller as of October 31, 2006
(-$1,727,036)) (the adjustments pursuant to clauses (1)-(4) above, the “Closing
Adjustment Amount”) (the Base Amount, as adjusted by the Closing Adjustment
Amount, the “Closing Purchase Price”). The Closing Purchase Price, after giving
effect to the Closing Adjustment Amount, is $64,098,430.
               (iii) At the Closing, the Purchase Price, prior to adjustment for
the Final Adjustment Amount, will be delivered as follows:
     (A) an amount in cash (the “Base Cash Purchase Price”), equal to
$60,581,385; plus
     (B) the issuance of Buyer LP Units (with a value of $11,097 per Buyer LP
Unit, after giving effect to the Buyer Unit Split (the “Buyer LP Unit Value”))
at Closing with an aggregate value equal to (x) $3,517,045, minus (y) the
Residual Cash Amount as determined in accordance with Section 6.15, which Buyer
LP Units will be distributed by Seller to the Seller Partners immediately
following the Closing in accordance with Section 6.15; plus
     (C) an amount in cash equal to the Residual Cash Amount as determined in
accordance with Section 6.15; plus
     (D) the assumption of the Assumed Liabilities provided in Section 1.3
above.
               (iv) The Base Cash Purchase Price will be paid at Closing by
Buyer as follows: (v) $2,000,000 of the Base Cash Purchase Price will be paid at
Closing to the escrow agent pursuant to the Escrow Agreement, (w) $500,000 of
the Base Cash Purchase Price will be paid at Closing to the escrow agent
pursuant to the Working Capital Adjustment Escrow Agreement, (x) an additional
portion of the Base Cash Purchase Price will be paid to the Secured Lenders at
the direction of Seller pursuant to Section 1.8(a)(v) in satisfaction of all
outstanding amounts owed by Seller pursuant to the Pay-Off Letters, (y) an
additional portion of the Base Cash Purchase Price will be paid in satisfaction
of all liabilities (including any penalties and interest) related to the 2006
Property Tax referenced in clause (b) of Schedule 2.8 and (z) the remaining
portion of the Base Cash Purchase Price will be paid by wire transfer to an
account or accounts designated by Seller.

6



--------------------------------------------------------------------------------



 



          (c) Final Net Working Capital Calculation.
               (i) As promptly as possible, but in any event within 90 days
after the Closing Date, Buyer will deliver to Seller a consolidated statement of
Net Working Capital of Seller as of the Closing Date and a reasonably detailed
statement (the “Closing Statement”) setting forth Buyer’s calculation of the Net
Working Capital Amount. After delivery of the Closing Statement, Seller and its
accountants shall be permitted reasonable access during normal business hours to
review records included in the Assets and work papers reasonably related to the
preparation of the Closing Statement. Seller and its accountants may make
inquiries of Buyer and its accountants and employees regarding questions
concerning or disagreements with the Closing Statement arising in the course of
their review thereof, and Buyer shall use its commercially reasonable efforts to
cause any such accountants and employees to cooperate with and respond to such
inquiries. If Seller has any objections to the Closing Statement, Seller shall
deliver to Buyer a written statement setting forth its objections thereto (an
“Objections Statement”). Such Objections Statement shall set forth in reasonable
detail the basis of such objections together with the amounts in dispute and any
determination not specifically objected to in the Objections Statement shall be
final, binding and non-appealable on the parties hereto upon delivery of the
Objections Statement. If an Objections Statement is not delivered to Buyer
within 30 days after delivery of the Closing Statement, the Closing Statement
shall be final, binding and non-appealable by the parties hereto. Seller and
Buyer shall negotiate in good faith to resolve any objections set forth in the
Objections Statement (and all such discussions related thereto shall, unless
otherwise agreed by Buyer and Seller, be governed by Rule 408 of the Federal
Rules of Evidence (and any applicable similar state rule)), but if they do not
reach a final resolution within 15 days after the delivery of the Objections
Statement, Seller and Buyer shall submit such dispute to PricewaterhouseCoopers
LLP (the “Independent Auditor”). Seller and Buyer shall use their commercially
reasonable efforts to cause the Independent Auditor to resolve all such
disagreements as soon as practicable. The resolution of the dispute by the
Independent Auditor shall be final, binding and non-appealable on the parties
hereto. The Closing Statement shall be modified if necessary to reflect such
determination. The fees and expenses of the Independent Auditor shall be
allocated to be paid by Buyer, on the one hand, and/or Seller, on the other
hand, based upon the percentage which the portion of the contested amount not
awarded to each party bears to the amount actually contested by such party, as
determined by the Independent Auditor.
               (ii) If the Net Working Capital Amount as finally determined
pursuant to Section 1.5(c)(i) above exceeds the Preliminary Net Working Capital
Amount, Buyer shall pay to Seller the amount of such excess in accordance with
this Section 1.5(c)(ii). If the Net Working Capital Amount as finally determined
pursuant to Section 1.5(c)(i) above is less than the Preliminary Net Working
Capital Amount, Seller shall pay such shortfall to Buyer in accordance with this
Section 1.5(c)(ii) (and/or shall direct the escrow agent under the Escrow
Agreement to pay such amount up to the amount of the escrow funds to Buyer in
accordance with the terms of the Escrow Agreement). All payments due and owing
under this Section 1.5 will be made together with interest at the prime rate as
reported by the Wall Street Journal on the Closing Date, which interest will
begin accruing on the Closing Date and end on the date the payment is made. All
amounts owed pursuant to this Section 1.5(c)(ii) by Buyer to Seller, on the one
hand, or Seller to Buyer, on the other hand, is referred to as the “Final
Adjustment Amount.” The Final Adjustment Amount shall be calculated as an
adjustment to the Cash Purchase Price. At such time that Buyer and Seller have
agreed regarding the Closing Statement and the Final Adjustment Amount in
accordance with Section 1.5(c)(i), Buyer and Seller shall execute and deliver a
signature page to the Closing Statement to evidence their agreement to the terms
thereof. Payment of the Final Adjustment Amount shall be

7



--------------------------------------------------------------------------------



 



paid by delivery of immediately available funds to an account designated by the
recipient party(ies) within five business days after the date of final
determination (subject to the terms of the Escrow Agreement).
     Section 1.6 Allocation. The Purchase Price will be allocated in the manner
proposed by Buyer as soon as practicable following the Closing, and reasonably
agreed to by Seller. After the Closing, the parties shall make consistent use of
such Purchase Price allocation for all tax purposes and in any tax returns filed
with the Internal Revenue Service in respect thereof, including IRS Form 8594.
     Section 1.7 Closing. The consummation of the purchase and sale provided for
in this Agreement (the “Closing”) will take place at the offices of Seller’s
counsel, Hollmann, Lyon, Patterson & Durell, Inc. at 5030 East University Blvd.
D-103, Odessa, Texas 79762, at 10:00 a.m. (central time) on May 31, 2007, or
such other time and place that the parties may agree (the “Closing Date”),
effective as of 11:59 p.m. (central time) on the Closing Date (the “Effective
Time”). Subject to the provisions of Article VIII, failure to consummate the
contribution and sale contemplated by this Agreement on the date and time and at
the place determined pursuant to this Section 1.7 will not result in the
termination of this Agreement and will not relieve any party of any obligation
under this Agreement. In such an event, the Closing will occur as soon as
practicable, subject to Article VIII.
     Section 1.8 Closing Obligations. In addition to any other documents to be
delivered under other provisions of this Agreement, at the Closing (or such
period prior to Closing as set forth below):
          (a) Seller shall deliver to Buyer:
               (i) a bill of sale, assignment and assumption agreement with
respect to the Assets and the Assumed Liabilities in the form of Exhibit A (the
“Bill of Sale, Assignment and Assumption Agreement”), executed by Seller;
               (ii) for each interest in Owned Real Property, a recordable
special warranty deed, executed by Seller in favor of Buyer, in the form
attached hereto as Exhibit B conveying such interest subject only to the
applicable Permitted Real Property Encumbrances described specifically and not
categorically;
               (iii) an escrow agreement in the form attached hereto as
Exhibit C (the “Escrow Agreement”), executed by Seller and the escrow agent set
forth therein;
               (iv) evidence reasonably satisfactory to Buyer that all
liabilities (including any penalties and interest) relating to the 2006 Property
Tax referenced in clause (b) of Schedule 2.8 have been paid in full at or prior
to the Closing;
               (v) pay-off letters (the “Pay-off Letters”) from Western National
Bank, The National Bank of Andrews and MPT of Odessa Hospital, L.P. (the
“Secured Lenders”) in a form acceptable to Buyer providing for, upon the payment
of all outstanding amounts owed by Seller to each of the Secured Lenders at
Closing, the termination of all security interests held by the Secured Lenders
with respect to the Assets (including the authorization of the filing of all
necessary UCC-3 termination statements and other necessary documentation in
connection with the termination of each of the Secured Lender’s security
interests), executed by each of the Secured Lenders;

8



--------------------------------------------------------------------------------



 



               (vi) no later than seven days prior to Closing, completed
subscription document packages of Buyer in the form attached hereto as Exhibit D
(which will include, without limitation, a subscription agreement, investor
questionnaire and indemnification units forfeiture and offset agreement as set
forth therein) (the “Subscription Document Package”), executed by each Seller
Partner or stockholder of the General Partner (and, in the event such Seller
Partner or stockholder is an entity, each indirect owner thereof) who will be
distributed Buyer LP Units immediately following the consummation of the
transactions contemplated hereby in accordance with Section 6.15;
               (vii) no later than seven days prior to Closing, an
indemnification agreement in the form attached hereto as Exhibit E (the
“Indemnification Agreement”), executed by each of the direct and indirect
holders of Class B Units of Seller;
               (viii) no later than seven days prior to Closing, restrictive
covenant agreements in the form attached hereto as Exhibit F (the “Restrictive
Covenant Agreement”), executed by each stockholder of the General Partner;
               (ix) a copy of the certificate of limited partnership and all
amendments thereto of Seller, duly certified as of a recent date by the
Secretary of State of Texas;
               (x) certificates dated as of a date not earlier than the fifth
business day prior to Closing as to the good standing of, and the payment of all
applicable state Taxes by, Seller, executed by the appropriate officials of the
State of Texas;
               (xi) a FIRPTA affidavit, executed by Seller, stating, under
penalty of perjury, Seller’s U.S. taxpayer identification number and that Seller
is not a foreign person within the meaning of Section 1445 of the Code (and any
similar affidavit that may be required under state law);
               (xii) all instruments and documents reasonably required by the
Title Company to issue the Title Policy for the Real Property owned or leased by
Seller as described in and provided by Section 4.6 hereof;
               (xiii) a certificate executed by Seller as to the accuracy of its
representations and warranties as of the date of this Agreement and as of the
Closing and as to its compliance with and performance of its covenants and
obligations to be performed or complied with at or before the Closing in
accordance with Section 5.1;
               (xiv) a certificate of the Secretary of Seller certifying, as
complete and accurate as of the Closing, attached copies of the Seller Limited
Partnership Agreement, certifying and attaching all requisite resolutions or
actions of Seller’s general partner and limited partners approving the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby and certifying to the incumbency of the officers of Seller
executing this Agreement and any other documents being executed in connection
with the consummation of the transactions contemplated hereby;
               (xv) a working capital adjustment escrow agreement in the form
attached hereto as Exhibit H (the “Working Capital Adjustment Escrow
Agreement”), executed by Seller and the escrow agent set forth therein; and

9



--------------------------------------------------------------------------------



 



               (xvi) such other deeds, bills of sale, assignments, certificates
of title, documents and other instruments of transfer and conveyance as may
reasonably be requested by Buyer, each in form and substance satisfactory to
Buyer and its counsel and executed by Seller.
          (b) Buyer shall deliver to Seller:
               (i) the Cash Purchase Price, payable as set forth in
Section 1.5(b)(iv) above;
               (ii) the Escrow Agreement, executed by Buyer and the escrow
agent, together with the delivery of $2,000,000 of the Cash Purchase Price by
wire transfer to the escrow agent thereunder;
               (iii) a second amended and restated Buyer Limited Partnership
Agreement in the form of Exhibit G (the “Amended and Restated Buyer LP
Agreement”), executed by IASIS Healthcare Holdings, Inc. and IASIS Healthcare
LLC;
               (iv) the Bill of Sale, Assignment and Assumption Agreement,
executed by Buyer;
               (v) the Indemnification Agreements, executed by Buyer;
               (vi) the Restrictive Covenant Agreements, executed by Buyer;
               (vii) the certificate of limited partnership and all amendments
thereto of Buyer, duly certified as of a recent date by the Secretary of State
of Delaware;
               (viii) a certificate dated as of a date not earlier than the
fifth business day prior to Closing as to the good standing of Buyer, executed
by the Secretary of State of Delaware;
               (ix) a certificate executed by Buyer as to the accuracy of its
representations and warranties as of the date of this Agreement and as of the
Closing and as to its compliance with and performance of its covenants and
obligations to be performed or complied with at or before the Closing in
accordance with Section 5.2;
               (x) the Working Capital Adjustment Escrow Agreement, executed by
Buyer and the escrow agent set forth therein, together with the delivery of
$500,000 of the Cash Purchase Price by wire transfer to the escrow agent
thereunder; and
               (xi) a certificate of the Secretary of Buyer certifying, as
complete and accurate as of the Closing, attached copies of the limited
partnership agreement of Buyer, certifying and attaching all requisite
resolutions or actions of the board of directors of Buyer’s general partner
approving the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby and certifying to the incumbency of the
officers of Buyer’s general partner executing this Agreement and any other
documents being executed in connection with the consummation of the transactions
contemplated hereby.
     Section 1.9 Government Payment Receivables. The parties acknowledge that
Buyer is not acquiring, and the Assets do not include, all patient receivables
of Seller related to Medicare, Medicaid and other third-party patient claims due
from beneficiaries or governmental third party

10



--------------------------------------------------------------------------------



 



payors arising from the rendering of services to patients at the Facility,
billed and unbilled, recorded or unrecorded, accrued and existing in respect of
services rendered up to the Effective Time which by law may not be assigned (the
“Government Patient Receivables”; together with the Non-Government Receivables,
the “Accounts Receivable”); provided that Buyer is purchasing an interest in,
and the Assets include, all amounts of Seller collected after the Effective Time
in respect of the Government Patient Receivables. Seller hereby appoints Buyer
to act as Seller’s collection agent with respect to the Government Patient
Receivables. In connection therewith, on or before the Closing Date, Seller
shall establish or maintain an existing depository bank account at a financial
institution mutually acceptable to Seller and Buyer, and after the Closing,
Buyer, as collection agent, shall deposit in such depository account cash,
checks, drafts or other similar items of payment received in respect of the
Government Patient Receivables. Seller hereby assigns to Buyer the right to
receive all amounts collected in respect of the Government Patient Receivables
as set forth above.
     Section 1.10 Inventory. Buyer and Seller will mutually agree on a date
within three business days prior to the Closing Date on which Buyer and Seller
will conduct an inventory of Seller’s Tangible Personal Property and Inventory
for purposes of identifying the Tangible Personal Property and Inventory. Buyer
and Seller will each designate a representative to conduct such inventory.
     Section 1.11 Prorations. At the Closing, but only to the extent not
included in the Net Working Capital Amount, Buyer and Seller shall prorate real
estate and personal property lease payments, real estate and personal property
Taxes, and all other income and expenses (including utilities) with respect to
the Assets which are normally prorated upon a sale of assets as a going concern.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller represents and warrants to Buyer as follows:
     Section 2.1 Organization and Good Standing.
          (a) Seller is a limited partnership duly formed, validly existing, and
in good standing under the laws of the State of Texas, with full limited
partnership power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under its contracts. Seller is not
qualified to do business as a foreign limited partnership in any jurisdiction,
and the ownership or use of the properties owned or used by it, and the nature
of the activities conducted by it, do not require such qualification.
          (b) Complete and accurate copies of the certificate of limited
partnership of Seller and the Seller Limited Partnership Agreement, as currently
in effect, have been delivered to Buyer.

11



--------------------------------------------------------------------------------



 



     Section 2.2 Authority; No Conflict.
          (a) This Agreement constitutes the legal, valid, and binding
obligation of Seller, enforceable against Seller in accordance with its terms.
Upon the execution and delivery by Seller and the Seller Partners of each of the
documents and instruments to be executed and delivered by them at Closing
pursuant to Section 1.8(a) (collectively, the “Seller’s Closing Documents”),
each of Seller’s Closing Documents will constitute the legal, valid, and binding
obligation of Seller and the Seller Partners a party thereto, enforceable
against each of them in accordance with their respective terms. Seller and the
Seller Partners have the right, power, authority and capacity to execute and
deliver this Agreement and the Seller’s Closing Documents to which they are a
party and to perform their obligations under this Agreement and the Seller’s
Closing Documents to which they are a party, and such action has been duly
authorized by the general partner of Seller. To the Knowledge of Seller, each
Seller Partner has all necessary legal capacity to execute and deliver the
Seller’s Closing Documents to which such Seller Partner is a party and to
perform such Seller Partner’s obligations thereunder.
          (b) Except as set forth in Schedule 2.2(b), neither the execution and
delivery of this Agreement nor the consummation or performance of any of the
transactions contemplated hereby will, directly or indirectly (with or without
notice or lapse of time): (i) contravene, conflict with, or result in a
violation of any provision of the certificate of limited partnership of Seller
or the Seller Limited Partnership Agreement, (ii) contravene, conflict with, or
result in a violation of any Legal Requirements, or any Order of any
Governmental Authority to which Seller or any of the Assets are subject, or
(iii) breach any provision of, give any Person the right to declare a default or
exercise any remedy under, accelerate the maturity or performance of or payment
under, result in the creation or imposition of any Encumbrance upon any of the
Assets under, or cancel, terminate, or modify any, Seller Contract.
          (c) Except as set forth in Schedule 2.2(c), Seller will not be
required to give any notice to or obtain any consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of the transactions contemplated hereby (including in connection
with the assignment of any Assumed Seller Contracts to Buyer hereunder).
     Section 2.3 Financial Statements. Seller has delivered to Buyer copies of
the following financial statements of Seller, copies of which are attached
hereto as Schedule 2.3: (i) the audited consolidated and consolidating financial
statements of Seller and AMG as of December 31, 2005, and 2004, including the
balance sheet and the related statements of operations, statements of changes in
partners’ equity and statements of cash flows of Seller and AMG as of and for
the years then ended, including in each case the notes thereto, together with
the report of the independent certified public accounting firm set forth
therein, (ii) the audited consolidated and consolidating financial statements of
Seller and AMG as of December 31, 2006 (the “Balance Sheet Date”), including the
balance sheet (the “Balance Sheet”) and the related statement of operations,
statement of changes in partners’ equity and statement of cash flows of Seller
and AMG as of and for the fiscal year then ended, including in each case the
notes thereto, together with the report of the independent certified public
accounting firm set forth therein, (the audited financial statements referred to
in clauses (i) and (ii) above, the “Audited Financial Statements”); and
(iii) unaudited financial statements of Seller as of March 31, 2007, including
the balance sheet and the related statement of operations and statement of cash
flows of Seller as of and for the three-month period then ended (such financial
statements, the “March Financial Statements”; the March Financial Statements,
together with the unaudited financial statements to be delivered by Seller
pursuant to Section 4.9 below, the “Unaudited

12



--------------------------------------------------------------------------------



 



Financial Statements”) (the Audited Financial Statements and the Unaudited
Financial Statements, collectively, the “Financial Statements”). The Financial
Statements referred to in clauses (i)-(iii) above have been, and the Financial
Statements to be delivered pursuant to Section 4.9 below will be, prepared in
accordance with GAAP consistently applied (except, in the case of the Unaudited
Financial Statements, for the absence of footnotes (that, if presented, would
not differ materially from those included in the Audited Financial Statements)
and normal recurring year end adjustments (the effect of which will not,
individually or in the aggregate, be significant)). The Financial Statements
referred to in clauses (i)-(iii) fairly present, and the Financial Statements to
be delivered pursuant to Section 4.9 will fairly present, the financial position
of Seller and the results of operations and changes in financial position and
cash flows as of the dates and for the periods specified. The Financial
Statements have been prepared in accordance with the books and records of
Seller.
     Section 2.4 No Material Adverse Change. Other than the financial results of
Seller since December 31, 2006 disclosed in the March Financial Statements,
since the Balance Sheet Date, there has not been any material adverse change in
the business, operations, prospects, assets, results of operations or condition
of Seller, and no event has occurred or circumstance exists that may result in
such a material adverse change.
     Section 2.5 Assets.
          (a) Except as set forth on Schedule 2.5(a), Seller owns good and
transferable title to all of the Assets (excluding the Owned Real Property, in
respect of which Seller is making the representations set forth in Section 2.6
below), free and clear of any Encumbrances.
          (b) Schedule 2.5(b) sets forth all Tangible Personal Property of
Seller with an initial, nondepreciated book value of at least $5,000. All
Tangible Personal Property is in the possession of Seller.
          (c) The Inventory is substantially of a quality and quantity usable
and salable in the ordinary course of business of the Seller. Obsolete items and
items of below-standard quality have been or will be written off or written down
in the Financial Statements. Inventory and supplies are carried at cost, and are
properly stated in the Financial Statements. The inventory levels of Seller are
based on past practices of the Facility. Seller is not in possession of any
Inventory not owned by Seller.
          (d) The Assets (i) constitute all of the assets, tangible and
intangible, of any nature whatsoever, necessary to conduct Seller’s business in
the manner presently operated by Seller, and (ii) constitute all of the
operating assets of the Seller and the Facility.
     Section 2.6 Real Property.
          (a) Schedule 2.6(a) sets forth a (i) correct legal description, street
address and tax parcel identification number of each parcel of Owned Real
Property and (ii) list of all real property leases to which Seller is a party
(whether as a (sub)lessor, (sub)lessee, guarantor or otherwise) (the “Seller
Real Property Leases”), street address, approximate rentable square footage,
monthly rent, expiration date and any renewal options with respect to the Seller
Real Property Leases (the real property leased by Seller (as a lessee or
sublessee), the “Leased Real Property”; the Owned Real Property and Leased Real
Property, collectively, the “Real Property”). Except for the Owned Real

13



--------------------------------------------------------------------------------



 



Property and Seller Real Property Leases identified in Schedule 2.6(a), Seller
does not own any interest (fee, leasehold or otherwise) in any real property and
no Seller has entered into any leases, arrangements, licenses or other
agreements relating to the use, occupancy, sale, option, disposition or
alienation of all or any portion of the Owned Real Property. Except as set forth
in Schedule 2.6(a), Seller enjoys peaceful and undisturbed possession of the
Real Property.
          (b) Except as set forth in Schedule 2.6(b), Seller owns good and
marketable title to the Owned Real Property, free and clear of any Encumbrances.
          (c) The use of the Real Property by the Seller for the purposes for
which it is currently being used, conforms in all material respects to all
applicable public and private restrictions, fire, safety, zoning and building
laws and ordinances, laws relating to the disabled, and other applicable Legal
Requirements. There are no pending or, to the Knowledge of Seller, threatened,
eminent domain, condemnation, zoning, or other Proceedings affecting the Real
Property that would result in the taking of all or any part of the Real Property
or that would prevent or hinder the continued use of the Real Property as
currently used in the conduct of Seller’s business. The Real Property has
adequate rights of access to dedicated public ways and is served by water,
electric, sewer, telephone, gas and other necessary services appropriate for the
operation of the Facility.
          (d) All Improvements located on the Real Property are in compliance in
all material respects with all applicable Legal Requirements (including those
pertaining to public and private restrictions, fire, safety, zoning and building
laws and ordinances, and laws relating to the disabled).
          (e) True and complete copies of (i) all deeds or leases, as the case
may be, existing title insurance policies, surveys, appraisals, specifications
and plans of or pertaining to each parcel of Real Property and (ii) all
instruments, agreements and other documents evidencing, creating or constituting
any Encumbrances with respect to the Real Property have been delivered to Buyer.
     Section 2.7 Capitalization. Schedule 2.7 sets forth the direct and indirect
owners of (i) all of the outstanding general partnership and limited partnership
units and/or interests of Seller, and (ii) all of the outstanding shares of
capital stock of the General Partner. Other than the Seller Limited Partnership
Agreement, there are no contracts or agreements relating to the issuance, sale,
transfer or voting rights of the general partnership interests or limited
partnership interests of Seller. Seller is not a party to any joint venture, and
does not own, and has not entered into any agreement or contract to acquire, any
equity securities or other securities of any Person or any direct or indirect
equity or ownership interest in any other business.
     Section 2.8 Taxes. Except as set forth in Schedule 2.8:
          (a) Seller has timely filed all federal, state, local and municipal
tax returns (including any information returns), declarations, reports,
statements, schedules, notices or forms (the “Tax Returns”) required to have
been filed. All such Tax Returns were correct and complete in all material
respects.
          (b) Seller has timely paid all Taxes due to any Governmental
Authority. All Taxes that Seller is or was required by applicable Legal
Requirements to withhold or collect has been withheld or collected, and, to the
extent required, have been properly paid on a timely basis to the appropriate
Governmental Authority.

14



--------------------------------------------------------------------------------



 



          (c) No examination or audit of any Tax Return of Seller by any taxing
authority, court or other Governmental Authority is currently in progress or, to
the Knowledge of Seller, threatened. No assessment or other proceeding by any
taxing authority, court or other Governmental Authority is pending, or to the
Knowledge of Seller, threatened, with respect to the Taxes or Tax Returns of
Seller. There is no dispute or claim concerning (i) any liability of Seller for
additional Taxes, or (ii) any obligation of Seller to file Tax Returns or pay
Taxes in any jurisdiction in which it does not file Tax Returns or pay Taxes,
either (x) claimed or raised by any Governmental Authority in any written notice
or communication provided to Seller, or (y) as to which Seller has Knowledge.
Seller has not waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency.
          (d) Seller has no liability for Taxes of any individual or entity
(other than Seller) (i) under Treasury Regulations Section 1.1502-6 (or any
similar provision of applicable law); or (ii) as a transferee or successor.
Seller has not been a member of an “affiliated group” within the meaning of
Section 1504(a) of the Code. Seller is not a party to any Tax allocation
agreement, Tax sharing agreement, or Tax indemnity agreement.
          (e) None of the assets of Seller are “tax-exempt use property” within
the meaning of Section 168(h) of the Code.
          (f) Seller has not made any payments, is not obligated to make any
payments, and is not a party to any agreement that under certain circumstances
could obligate it to make any payments, that will not be deductible under
Section 280G of the Code.
     Section 2.9 Employees.
          (a) Schedule 2.9(a) sets forth the following information (to the
extent applicable) with respect to (i) each employee of Seller, including each
employee on leave of absence or layoff status, and (ii) any independent
contractors who render services on a regular basis to, or are under contract
with Seller: name, job title, current compensation paid or payable, salary and
bonus received during the fiscal year ended December 31, 2006, sick and vacation
leave that is accrued but unused, services credited for purposes of vesting and
eligibility to participate under any Employee Benefit Plan, and any accrued
paid-time off and performance-related bonuses and commissions. There is no
collective bargaining agreement in effect between Seller and any labor unions or
organizations representing any of the employees of Seller. Seller has not
experienced any organized slowdown, work interruption strike or work stoppage by
its employees, and, to the Knowledge of Seller, there is no strike, labor
dispute or union organization activities pending or threatened affecting Seller.
          (b) Except as set forth in Schedule 2.9(b), the employment of each
employee of Seller is terminable at the will of Seller, and Seller is not a
party to any employment, non-competition or severance contract or agreement with
any current or former employee of Seller.
          (c) Seller is and has been, in compliance in all material respects
with all applicable Legal Requirements regarding employment and employment
practices, terms and conditions of employment, wages and hours,
anti-discrimination and occupational health and safety, including laws
concerning unfair labor practices within the meaning of Section 8 of the
National Labor Relations Act, as amended, and the employment of non-residents
under the Immigration Reform and Control Act of 1986, as amended. There is no
unfair labor practice claim or proceeding under the Fair Labor Standards Act,
Title VII of the Civil Rights Act of 1964, the Family Medical

15



--------------------------------------------------------------------------------



 



Leave Act or any other Legal Requirement pending or, to the Knowledge of Seller,
threatened, against Seller.
          (d) Schedule 2.9(d) sets forth the employees of Seller who had an
“employment loss,” as such term is defined in the Worker Adjustment and
Retraining Notification Act (the “WARN Act”) on or after December 1, 2006. In
relation to the foregoing, Seller has not violated the WARN Act or any similar
state or local Legal Requirement.
     Section 2.10 Employee Benefits.
          (a) Schedule 2.10(a) lists all deferred compensation, incentive
compensation, stock purchase, stock option or other equity-based, retention,
change in control, severance or termination pay, hospitalization or other
medical, life, dental, vision, disability or other insurance, supplemental
unemployment benefits, profit-sharing, pension or retirement plans, programs,
agreements or arrangements, and each other fringe or other employee benefit
plan, program, agreement or arrangement (including any “employee benefit plan”,
within the meaning of Section 3(3) of ERISA), sponsored, maintained or
contributed to or required to be contributed to by Seller or by any ERISA
Affiliate for the benefit of any employee or former employee of Seller, or with
respect to which Seller or ERISA Affiliate otherwise has any liabilities or
obligations (the “Employee Benefit Plans”).
          (b) No Employee Benefit Plan is a “multiemployer plan,” as such term
is defined in Section 3(37) of ERISA, or a plan that is subject to Title IV of
ERISA.
          (c) None of the Employee Benefit Plans that are “welfare benefit
plans,” within the meaning of Section 3(1) of ERISA, provide for continuing
benefits or coverage after termination or retirement from employment, except for
COBRA rights under a “group health plan” as defined in Section 4980B(g) of the
Code and Section 607 of ERISA. The consummation of the transactions contemplated
hereby will not result in an increase in or accelerate the vesting of any of the
benefits available under any Employee Benefit Plan.
          (d) Seller does not have any liability or obligation under any
Employee Benefit Plan other than normal salary or wage accruals and paid
vacation, sick leave and holiday accruals in accordance with Seller’s past
practice and policy. Each Employee Benefit Plan is and has been maintained and
administered in all material respects in compliance with its terms and with the
applicable requirements (including any filing or reporting obligations) of
ERISA, the Code and any other applicable Legal Requirements. Neither Seller nor
any ERISA Affiliate nor, to Seller’s Knowledge, any other Person, has engaged in
any transaction with respect to any Employee Benefit Plan that would be
reasonably likely to subject Seller or Buyer to any Tax or penalty (civil or
otherwise) imposed by ERISA, the Code or other applicable Legal Requirements.
     Section 2.11 Legal Proceedings, Orders.
          (a) Except as set forth in Schedule 2.11(a), there are no Proceedings
pending (i) by or against Seller or that otherwise relate to or may affect the
business of, or any of the Assets owned or used by, Seller, or (ii) that
challenge, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with, the transactions contemplated hereby. To the
Knowledge of Seller, no such Proceeding has been threatened, and no event has
occurred or circumstance exists that may give rise to or serve as a basis for
the commencement of any such

16



--------------------------------------------------------------------------------



 



Proceeding.
          (b) There are no Orders outstanding (i) against Seller or that
otherwise relate to or may affect the business of, or any of the assets owned or
used by, Seller; or (ii) that challenge, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, the
transactions contemplated hereby. To the Knowledge of Seller, no such Order has
been threatened, and no event has occurred or circumstance exists that may give
rise to or serve as a basis for the commencement of any such Order.
     Section 2.12 Environmental Matters. Except as set forth on Schedule 2.12:
          (a) Seller is, and at all times has been, in full compliance with, and
has not been and is not in violation of or liable under, any Environmental Law.
All tenants or other Persons that use any portion of the Owned Real Property are
conducting their operations in full compliance with, and are not in violation of
or liable under, any Environmental Law.
          (b) Seller does not have any Knowledge of or basis to expect, nor has
it, or any other Person for whose conduct it is or may be held responsible,
received any citation, directive, inquiry, notice, Order, summons, warning,
request for information, or other communication that relates to (1) Hazardous
Materials, (2) any alleged, actual, or potential violation of or failure to
comply with any Environmental Law, or (3) any alleged, actual, or potential
obligation to undertake or bear the cost of any Environmental, Health and Safety
Liabilities with respect to the Real Property, the Assets or any properties or
assets (whether real, personal or mixed) in which Seller had an interest, or
with respect to any property or facility to which Hazardous Materials generated,
manufactured, refined, transferred, imported, used or processed by Seller or any
other Person for whose conduct it is or may be held responsible have been
transported, treated, stored, handled, transferred, disposed, recycled or
received.
          (c) Neither Seller nor any other Person for whose conduct Seller is or
may be held responsible, has any Environmental, Health and Safety Liabilities
with respect to the Real Property, the Assets or, to the Knowledge of Seller,
with respect to any other properties and assets (whether real, personal, or
mixed) in which Seller (or any predecessor) has or had an interest, or at any
property geologically or hydrologically adjoining the Real Property or any such
other property or assets.
          (d) There are no Hazardous Materials present on or in the environment
at the Real Property (except for any Hazardous Materials necessary to the
operation of the Seller’s business as disclosed in Schedule 2.12, all of which
Hazardous Materials have been stored and disposed of in accordance with all
Environmental Laws) or, to the Knowledge of Seller, at any geologically or
hydrologically adjoining property, including any Hazardous Materials contained
in barrels, above or underground storage tanks, landfills, land deposits, dumps,
equipment (whether movable or fixed) or other containers, either temporary or
permanent and deposited or located in land, water, sumps, or any other part of
the Real Property or such adjoining property, or incorporated into any structure
therein or thereon. No above or underground storage tanks are present on any
portion of the Real Property.
          (e) There has been no release (as defined under the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et.
seq. as amended (“CERCLA”) or, to the Knowledge of Seller, threat of release, of
any Hazardous Materials at or

17



--------------------------------------------------------------------------------



 



from (i) the Real Property, (ii) any other locations where any Hazardous
Materials were generated, manufactured, refined, transferred, produced,
imported, used, or processed from or by the Real Property, (iii) any other
properties and assets (whether real, personal, or mixed) in which Seller (or any
predecessor) have or had an interest, or (iv) to the Knowledge of Seller, any
property geologically or hydrologically adjoining the Real Property or any such
other properties or assets, whether by Seller or any other Person.
          (f) Seller has delivered to Buyer true and complete copies and results
of any reports, studies, analyses, tests or monitoring possessed or initiated by
Seller pertaining to Hazardous Materials or the release (as defined under
CERCLA) thereof at, in, on or under the Assets or Real Property, or concerning
compliance, by Seller or any other Person for whose conduct they are or may be
held responsible, with Environmental Laws.
     Section 2.13 Insurance. Schedule 2.13 sets forth a complete and accurate
list of all insurance under which any of the assets or properties of Seller are
covered or otherwise relating to the business of Seller, including policy
numbers, names and addresses of insurers and liability or risk covered, amounts
of coverage, limitations and deductions and expirations dates. Such policies are
in full force and effect, and Seller has paid or accrued (to the extent not due
and payable) all premiums due, and have otherwise performed in all material
respects all of its obligations under, each such policy of insurance.
     Section 2.14 Contracts; No Defaults.
          (a) Schedule 2.14(a) lists all Seller Contracts.
          (b) Except as set forth in Schedule 2.14(b):
               (i) Each Seller Contract is valid and binding and in full force
and effect;
               (ii) Each Seller and, to the Knowledge of the Seller, each other
party to each Seller Contract is and has been, in material compliance with all
applicable terms and requirements of each Seller Contract; and
               (iii) Seller has not given to, or received from, any other party
to any Seller Contract, any notice or communication (whether written or oral)
regarding any actual or alleged breach of or default under any Seller Contract
by Seller or any other party to such Seller Contract.
          (c) True and complete copies of each of the Seller Contracts have been
delivered to Buyer.
     Section 2.15 Intellectual Property.
          (a) The term “Intellectual Property Assets” means all intellectual
property owned, licensed (as licensor or licensee) or used by Seller, including:
               (i) Seller’s name, all fictional business names, trade names,
logos, slogans, trade dress, registered and unregistered trademarks, registered
and unregistered service marks, and applications for any of the foregoing,
together with the goodwill symbolized by any of the foregoing (collectively,
“Marks”);

18



--------------------------------------------------------------------------------



 



               (ii) all patents, patent applications, patent disclosures, and
all related continuations, continuations-in-part, divisionals, reissues,
re-examinations, substitutions, and extensions thereof, and inventions and
discoveries that may be patentable or unpatentable worldwide (collectively,
“Patents”);
               (iii) all registered and unregistered copyrights in both
published works and unpublished works, moral rights, and copyright applications
(collectively, “Copyrights”);
               (iv) all rights in Internet web sites and domain names
(collectively, “Internet Rights”);
               (v) all computer software used by Seller; and
               (vi) all know-how, trade secrets, confidential or proprietary
information, customer lists, technical information, data, methodologies
processes, technology, plans, drawings, and blueprints (collectively, “Trade
Secrets”).
          (b) Schedule 2.15(b) contains a true and complete list of all of the
Intellectual Property Assets referenced in clauses (i)-(v) of Section 2.15(a)
above in each case listing, as applicable, (i) the title of the application or
registration, (ii) the name of the applicant/registrant and current owner,
(iii) the jurisdiction where the application/registration is located, (iv) the
application or registration number, (v) filing date, and (vi) whether each such
Intellectual Property Asset is owned or licensed.
          (c) Schedule 2.15(c) contains a true and complete list of the
agreements and contracts under which Seller licenses Intellectual Property
Assets (whether as a licensor or licensee). Seller has the right to use, without
payment to a third party, each of the Intellectual Property Assets, other than
any payment required under any agreement listed in Schedule 2.15(c).
          (d) None of the Intellectual Property Assets is infringed by any
patent, proprietary right, trade name, trademark, service mark, copyright,
domain name or other intellectual property right of any other Person or, to the
Knowledge of Seller, has been challenged or threatened in any way. None of the
Intellectual Property Assets infringes or interferes with or is alleged to
infringe or interfere with any patent, trade name, trademark, service mark,
copyright, domain name or other intellectual property right of any other Person,
or misappropriates any trade secret or proprietary rights of any other Person.
          (e) All Patents, Marks and Copyrights that have been registered, and
all Internet Rights, are in compliance with all formal Legal Requirements
(including the payment of any required maintenance fees), and are valid and
enforceable.
          (f) Seller owns, has a valid license to use or has the right validly
to use all Intellectual Property Assets (including, without limitation, all
“clickwrap” or “shrinkwrap” agreements contained in or pertaining to “off the
shelf” software or terms of use or service for any website) necessary to carry
on its business substantially as currently conducted and possess a sufficient
number of software licenses to operate its business as currently conducted.
          (g) Seller has taken all reasonable precautions to protect the
secrecy, confidentiality and value of all Trade Secrets. The Trade Secrets are
not part of the public

19



--------------------------------------------------------------------------------



 



knowledge or literature, and, to the Knowledge of Seller, have not been used,
divulged, or appropriated either for the benefit of any Person (other than
Seller) or to the detriment of Seller.
     Section 2.16 Relationships with Related Persons. Except as set forth in
Schedule 2.16, (i) no shareholder, member, director, officer or partner of
Seller (any such individuals, a “Related Person”), or, to the Knowledge of
Seller, any Affiliate or member of the immediate family of any Related Person,
is or has been, involved in any business arrangement or relationship with
Seller, other than employment arrangements entered into in the ordinary course
of business, and (ii) no Related Person or, to the Knowledge of Seller, any
Affiliate or member of the immediate family of any Related Person, owns or has
owned, any property or right, tangible or intangible, used by Seller in the
conduct of its business.
     Section 2.17 No Undisclosed Liabilities. Except as set forth in Schedule
2.17, Seller has no liabilities or obligations except for (i) liabilities or
obligations reflected or reserved against in the Balance Sheet and (ii) current
liabilities incurred in the ordinary course of business of Seller since the
Balance Sheet Date.
     Section 2.18 Absence of Certain Changes and Events. Since the Balance Sheet
Date, (i) the Seller has conducted its business in the ordinary course of
business, and (ii) except as set forth in Schedule 2.18, Seller has not:
          (a) granted any increase in the base compensation of, or paid any
bonuses or other compensation to, any of its officers and employees outside the
ordinary course of business;
          (b) adopted, amended, or increased the payments or benefits under, any
Employee Benefit Plan outside of the ordinary course of business;
          (c) entered into, amended, terminated, or assigned (1) any Seller
Contract having a value per contract, or involving payments by or to Seller, of
at least $25,000 in the aggregate, or (2) any other material Seller Contract;
          (d) changed its capital structure, issued any partnership interests
(or granted any option or right to purchase any partnership interests), or
issued any security convertible into any partnership interests;
          (e) amended its certificate of limited partnership or the Seller
Limited Partnership Agreement;
          (f) acquired inventory, assets or other properties outside of the
ordinary course of business;
          (g) sold, leased, or otherwise disposed of any assets or properties
other than (1) sales of inventory in the ordinary course of business, and
(2) dispositions of obsolete equipment or unsaleable inventory in the ordinary
course of business;
          (h) failed to spend funds for any budgeted capital expenditures, or
made, or committed to make, any capital expenditures in excess of budgeted
capital expenditures;
          (i) incurred, assumed, or guaranteed any indebtedness for borrowed
money or capitalized lease obligations (excluding any indebtedness incurred
pursuant to that certain line of

20



--------------------------------------------------------------------------------



 



credit payable to Western National Bank, maturing on October 15, 2007, with a
maximum balance of $6,000,000 (the “Western National Bank Line of Credit”) as in
effect on the date hereof);
          (j) compromised or settled any material Proceeding;
          (k) cancelled, compromised, waived or released any right or claim (or
series of related rights and claims) either involving more than $25,000 or
outside the ordinary course of business;
          (l) made any change in connection with its accounts payable or
accounts receivable terms, systems, policies or procedures;
          (m) experienced any damage, destruction or loss (whether or not
covered by insurance) to any of the Assets in excess of $25,000;
          (n) made any distribution to the Seller Partners;
          (o) made any material change in its accounting or tax methods; or
          (p) entered into any agreement, whether oral or written, to do any of
the foregoing.
     Section 2.19 Accounts Receivable. The Accounts Receivable reflected on the
Balance Sheet or the accounting records of Seller as of the Closing represent or
will represent valid obligations for monies due for goods sold and delivered or
services actually performed by Seller in the ordinary course of business. The
respective reserves in respect of the Accounts Receivable, including allowances
for bad debts, charity care and contractual adjustments, shown on the Balance
Sheet or in the accounting records of Seller as of the Closing are or will be
adequate and calculated consistent with past practice in accordance with GAAP
and, in the case of the reserves in the accounting records of Seller as of the
Closing, will not represent a lower percentage of the Accounts Receivable than
the reserve reflected in the Balance Sheet. There is no contest, claim, defense
or right of set-off relating to the amount or validity of any Accounts
Receivable. There shall not be a material adverse change in the composition of
Accounts Receivables, in terms of aging, as reflected in the accounting records
of Seller as of the Closing as compared to Accounts Receivables as reflected on
the Balance Sheet.
     Section 2.20 Compliance with Legal Requirements. Except as set forth in
Schedule 2.20, Seller and the operation of the Facility is, and at all times,
has been, in compliance in all material respects with all Legal Requirements
that are or were applicable to the operation of its business or the ownership or
use of any of the Assets. Neither Seller nor any of its officers, directors,
agents or employees have committed a violation of federal or state laws
regulating health care fraud and abuse, including but not limited to the federal
Anti-Kickback Law, 42 U.S.C. §1320a-7b, the Ethics in Patient Referrals Act of
1989 (commonly referred to as the Stark Law), 42 U.S.C. §1395nn, as amended, and
the False Claims Act, 31 U.S.C. §3729, et seq. Seller is in compliance in all
material respects with the administrative simplification provisions required
under HIPAA, including the electronic data interchange regulations and the
health care privacy and security regulations, as of the applicable effective
dates for such requirements. Seller has timely filed all reports, data, and
other information required to be filed with any Governmental Authority. Seller
has not received any written notice or communication from any Governmental
Authority regarding any actual, alleged,

21



--------------------------------------------------------------------------------



 



possible, or potential violation of, or failure to comply with, any Legal
Requirement.
     Section 2.21 Governmental Authorizations. The Facility is duly licensed as
a hospital pursuant to the applicable laws of the State of Texas. The
pharmacies, laboratories, and all other ancillary departments operated by Seller
of or for the benefit of the Facility which are required to be specially
licensed are duly licensed by the State of Texas. Seller has all other
Governmental Authorizations which are needed or required by applicable Legal
Requirements for Seller to operate the business related to or affecting the
Facility or any ancillary services related thereto (including, but not limited
to, all such Governmental Authorizations required under Environmental Laws) in
the manner that Seller currently operates such business, the ancillary services
and the Facilities. Seller has delivered to Buyer an accurate list and summary
description (which is attached hereto as Schedule 2.21) of all such Governmental
Authorizations owned or held by Seller relating to the ownership, lease,
development, or operation of the Facility or the Assets, all of which are now
and as of the Closing shall be valid and in full force and effect. Seller is and
has been in compliance in all material respects with the terms of each
Governmental Authorizations, and Seller has not received any written notice or
communication from any Governmental Entity or any other person regarding any
actual, alleged or potential violation of any Governmental Authorizations. All
licensure and accreditation surveys and deficiency reports related to the
Facility operated by Seller are set forth on Schedule 2.21. Any violations or
deficiencies set forth in any of the items on Schedule 2.21 have been corrected
by Seller or, to the extent not corrected, the current status hereof is noted on
Schedule 2.21. Except as set forth on Schedule 2.21, no certificate of need or
exemption therefrom or any other approval based on community need is required
for the operation of the Facility or to consummate the transactions contemplated
hereby.
     Section 2.22 Medicare Participation/Accreditation.
          (a) The Facility is qualified for participation in the Medicare,
Medicaid and CHAMPUS/TriCare programs, has a current and valid provider contract
with such programs, is in material compliance with the conditions of
participation in such programs, and has received all approvals or qualifications
necessary for capital reimbursement for the Facility. Schedule 2.22 sets forth a
list of all provider numbers for the Facility issued by Medicare, Medicaid,
CHAMPUS/TriCare or any other governmental payor.
          (b) The Facility has never been accredited, or applied to be
accredited, by the Joint Commission.
          (c) Seller’s billing practices with respect to the Facility to all
third party payors, including the Medicare, Medicaid and CHAMPUS/TriCare
programs and private insurance companies, have been in material compliance with
all applicable laws, regulations and policies of such third party payors and the
Medicare, Medicaid and CHAMPUS/TriCare programs. Seller has not billed or
received any payment or reimbursement from any such payors in excess of amounts
allowed by applicable Legal Requirements. All payments which have been received
by Seller from Medicare have been reimbursed under a hospital payment
methodology, including inpatient and outpatient PPS reimbursement.
          (d) Neither Seller, nor any of Seller’s officers, directors, managing
employees, or controlling shareholders are excluded from participation in the
Medicare, Medicaid or CHAMPUS programs, and Seller has not received any written
notice from the applicable Governmental Authority that any such exclusion is
threatened. Except as set forth on Schedule 2.22, Seller has not received

22



--------------------------------------------------------------------------------



 



any written notice from any of the Medicare, Medicaid or CHAMPUS/TriCare
programs, or any other third party payor programs of any pending or threatened
investigations or surveys, and to the Knowledge of Seller, no such
investigations or surveys are pending, threatened, or imminent.
          (e) Seller has registered with the Qnet Exchange as required by The
Centers for Medicare and Medicaid Services (“CMS”) under its Hospital Quality
Initiative Program (the “HQI Program”). To the Knowledge of Seller, Seller has
submitted all quality data required under the HQI Program to CMS or its agent
for all prior calendar quarters, except for any quarter for which the respective
reporting deadlines have not yet expired. To the Knowledge of Seller, all such
submissions of material quality data have been made in accordance with
applicable reporting deadlines and in the form and manner required by CMS.
Seller has not received notice of any reduction in reimbursement under the
Medicare program, or for failure to qualify for the full market basket update,
resulting from its failure to report quality data to CMS or its agent as
required under the HQI Program. Seller has provided Buyer with the HQI Program
“validation results” for all prior calendar quarters, except for any quarter for
which the respective reporting deadlines have not yet expired.
     Section 2.23 Hill-Burton Care. The Facility has not received any loans,
grants or loan guarantees pursuant to the Hill-Burton Act (42 U.S.C. § 291a, et
seq.), the Health Professions Educational Assistance Act, the Nurse Training
Act, the National Health Pharmacy and Resources Development Act, or the
Community Mental Health Centers Act, as amended, or any other Legal Requirement
or governmental program whatsoever and the transactions contemplated hereby will
not result in any obligation on the part of the Buyer to repay any such loans,
grants or loan guarantees or provide uncompensated care or any other obligation
in consideration thereof.
     Section 2.24 Third Party Payor Cost Reports. Seller has duly filed all
required cost reports. All such cost reports accurately reflect the material
information required to be included thereon. Schedule 2.24 indicates which of
such cost reports have not been audited and finally settled and a brief
description of any and all notices of program reimbursement, to the Knowledge of
Seller proposed or pending audit adjustments, disallowances, appeals of
disallowances, and any and all other unresolved claims or disputes in respect of
such cost reports. Seller has not received any notice of any dispute with any
governmental payor, any fiscal intermediary or any other party regarding any
cost report which has not been resolved, and, to Seller’s Knowledge, there is no
basis for any such dispute. Seller has established any necessary reserves in the
Financial Statements to cover reasonable potential reimbursement obligations
that Seller may have in respect of any such third party cost reports.
     Section 2.25 Medical Staff Matters. Seller has provided to Buyer with
respect to the Facility (a) true, correct, and complete copies of the bylaws and
rules and regulations of the medical staff of the Facility, as well as a list of
all current members of the medical staff and (b) true and correct copies of the
blank forms generally used with respect to medical staff privilege and
membership application or delineation of privilege. Except as set forth in
Schedule 2.25, there are no adverse actions with respect to any medical staff
members of the Facility or any applicant thereto for which a medical staff
member or applicant has requested a judicial review hearing which has not been
scheduled or has been scheduled but has not been completed, and there are no
pending or, to the Knowledge of Seller, threatened disputes with applicants,
staff members, or health professional affiliates, and Seller knows of no basis
for any such disputes, and all appeal periods in respect of any medical staff
member or applicant against whom an adverse action has been taken have expired.

23



--------------------------------------------------------------------------------



 



     Section 2.26 Experimental Procedures. Seller has not performed or permitted
the performance of any experimental or research procedures or studies involving
patients in the Facility not authorized and conducted in accordance with the
procedures of the Institutional Review Board of the Facility.
     Section 2.27 Compliance Program. Seller has provided to Buyer a copy of its
current compliance program materials, including without limitation, all program
descriptions, compliance officer and committee descriptions, ethics and risk
area policy materials, training and education materials, auditing and monitoring
protocols, reporting mechanisms, and disciplinary policies. Except as set forth
on Schedule 2.27, Seller (a) is not a party to a Corporate Integrity Agreement
with the Office of Inspector General of the United States Department of Health
and Human Services, (b) has no reporting obligations pursuant to any settlement
agreement entered into with any Governmental Authority, (c) to the Knowledge of
Seller, has not been the subject of any government payer program investigation
conducted by any federal or state enforcement agency, (d) has not been a
defendant in any unsealed qui tam/False Claims Act litigation, (e) has not been
served with or received any search warrant, subpoena, civil investigative
demand, contact letter, or telephone or personal contact by or from any federal
or state enforcement agency (except in connection with medical services provided
to third-parties who may be defendants or the subject of investigation into
conduct unrelated to the operation of the health care businesses conducted by
Seller), and (f) to the Knowledge of Seller, has not received any written
complaints from employees, independent contractors, vendors, physicians, or any
other person that would indicate that Seller has violated any Legal
Requirements. Schedule 2.27 includes a description of each audit and
investigation conducted by Seller pursuant to its compliance program. For
purposes of this Agreement, the term “compliance program” refers to provider
programs of the type described in the compliance guidance published by the
Office of Inspector General of the Department of Health and Human Services.
     Section 2.28 Securities Law Matters.
          (a) Seller is acquiring the Buyer LP Units for its own account and not
with a view to its distribution within the meaning of Section 2(11) of the
Securities Act (provided, that it is acknowledged that the Seller will
distribute the Buyer LP Units to the Seller Partners immediately following the
Closing in accordance with Section 6.15).
          (b) Seller confirms that Buyer has made available to Seller and its
representatives the opportunity to ask questions of the officers and management
employees of Buyer and to acquire such additional information about the business
and financial condition of Buyer as Seller has requested, and all such
information has been received.
     Section 2.29 Brokers or Finders. Except as set forth on Schedule 2.29,
neither Seller nor any of its officers, directors, employees or agents have
incurred any liability or obligation for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with the sale of the Assets
or the transactions contemplated hereby.
     Section 2.30 Insolvency. Seller is not now insolvent, and will not be
rendered insolvent by any of the transactions contemplated hereby. In addition,
immediately after giving effect to the consummation of the transactions
contemplated hereby, (a) Seller will be able to pay its debts as they become
due, (b) Seller will not have unreasonably small capital with which to conduct
its present or proposed business, (c) Seller will have assets (calculated at
fair market value) that exceed its liabilities, and (d) taking into account all
pending and threatened litigation, final judgments against

24



--------------------------------------------------------------------------------



 



Seller in actions for money damages are not reasonably anticipated to be
rendered at a time when, or in amounts such that, Seller will be unable to
satisfy any such judgments promptly in accordance with their terms (taking into
account the maximum probable amount of such judgments in any such actions and
the earliest reasonable time at which such judgments might be rendered) as well
as all other obligations of Seller. The cash available to Seller, after taking
into account all other anticipated uses of the cash, will be sufficient to pay
all such debts and judgments promptly in accordance with their terms.
     Section 2.31 Disclosure. To the Knowledge of Seller, no representation or
warranty or other statement made by Seller in this Agreement, the certificate to
be delivered by Seller pursuant to Section 1.8(a)(xiii), and any other document
or agreement delivered or to be delivered by Seller in connection with the
transactions contemplated hereby contains or will contain any untrue statement
or omits or will omit to state a material fact necessary to make any of them, in
light of the circumstances in which it was made, not misleading.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to Seller as follows:
     Section 3.1 Organization and Good Standing. Buyer is a limited partnership
duly formed, validly existing, and in good standing under the laws of the State
of Delaware, with full limited partnership power and authority to conduct its
business as it is now being conducted, to own or use the properties and assets
that it purports to own or use, and to perform all its obligations under its
contracts. Buyer is qualified to do business as a foreign limited partnership in
the State of Texas, and the ownership or use of the properties owned or used by
it, and the nature of the activities conducted by it, do not require
qualification in any other jurisdiction.
     Section 3.2 Authority, No Conflict.
          (a) This Agreement constitutes the legal, valid, and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.
Upon the execution and delivery by Buyer of each of the documents and
instruments to be executed and delivered by Buyer at Closing pursuant to Section
1.8(b) (collectively, the “Buyer’s Closing Documents”), each of the Buyer’s
Closing Documents will constitute the legal, valid, and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms. Buyer has the
right, power and authority to execute and deliver this Agreement and the Buyer’s
Closing Documents and to perform its obligations under this Agreement and the
Buyer’s Closing Documents, and such action has been duly authorized by the
general partner of Buyer. The Buyer LP Units to be issued and sold hereunder at
Closing will be duly and validly authorized and issued, and will be issued free
of any Encumbrances other than (i) restrictions on transfer under the Amended
and Restated Buyer LP Agreement, (ii) the requirement under and in connection
with the IASIS Credit Agreement that the holders of Buyer LP Units enter into a
drag-along rights agreement in favor of the Administrative Agent (as defined in
the IASIS Credit Agreement), and (iii) under applicable federal and state
securities laws.
          (b) Neither the execution and delivery of this Agreement by Buyer nor
the consummation or performance of any of the transactions contemplated hereby
by Buyer will give any Person the right to prevent, delay, or otherwise
interfere with any of the transactions contemplated hereby pursuant to (i) any
provision of Buyer’s certificate of limited partnership or the Buyer Limited

25



--------------------------------------------------------------------------------



 



Partnership Agreement; (ii) any Legal Requirement to which the Buyer or its
assets are subject; or (iii) any contract or agreement to which Buyer is a party
or by which Buyer may be bound.
          (c) Buyer is not and will not be required to obtain any consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of any of the transactions contemplated hereby.
     Section 3.3 Capitalization. The general partnership interests and limited
partnership interests of Buyer are owned by the partners of Buyer as set forth
on Schedule 3.3. Other than the Buyer Limited Partnership Agreement, there are
no contracts or agreements relating to the issuance, sale, transfer or voting
rights of the general partnership interests or limited partnership interests of
Buyer. Buyer does not own, and has not entered into any agreement or contract to
acquire, any equity securities or other securities of any Person or any direct
or indirect equity or ownership interest in any other business.
     Section 3.4 Financial Statements. Buyer has delivered to Seller copies of
the following financial statements of Buyer, copies of which are attached hereto
as Schedule 3.4: (i) the audited financial statements of Buyer as of
September 30, 2006, 2005 and 2004, including the balance sheet and the related
statement of operations, statement of changes in partners’ capital and statement
of cash flow of Buyer as of and for the years then ended, including in each case
the notes thereto, together with the report of the independent certified public
accounting firm set forth therein (the “Buyer Audited Financial Statements”);
and (ii) unaudited financial statements of Buyer as of March 31, 2007, including
the balance sheet and the related statement of operations and statement of cash
flow of Buyer as of and for the six (6) month period then ended (the “Buyer
Unaudited Financial Statements”) (the Buyer Audited Financial Statements and the
Buyer Unaudited Financial Statements, collectively, the “Buyer Financial
Statements”). The Buyer Financial Statements have been prepared in accordance
with GAAP consistently applied (except, in the case of the Buyer Unaudited
Financial Statements, for the absence of footnotes (that, if presented, would
not differ materially from those included in the Buyer Audited Financial
Statements) and normal recurring year end adjustments (the effect of which will
not, individually or in the aggregate, be significant)). The Buyer Financial
Statements fairly present the financial position of Buyer and the results of
operations and changes in financial position and cash flows as of the dates and
for the periods specified. The Buyer Financial Statements have been prepared in
accordance with the books and records of Buyer.
     Section 3.5 No Material Adverse Change. Since September 30, 2006, there has
not been any material adverse change in the business, operations, prospects,
assets, results of operations or condition of Buyer, and no event has occurred
or circumstance exists that may result in such a material adverse change.
     Section 3.6 Sufficient Financial Resources. Buyer has sufficient financial
resources, and at the Closing Buyer will possess sufficient funds, to permit
Buyer to deliver the Cash Purchase Price in accordance with Section 1.5, subject
to satisfaction of the conditions precedent to Buyer’s obligations to close the
transactions contemplated by this Agreement.
     Section 3.7 Brokers or Finders. Neither Buyer nor any of its officers,
directors, employees or agents have incurred any liability for brokerage or
finders’ fees or agents’ commissions or other similar payment in connection with
the transactions contemplated hereby.

26



--------------------------------------------------------------------------------



 



ARTICLE IV
PRE-CLOSING COVENANTS
     Section 4.1 Access and Investigation. Between the date of this Agreement
and the Closing Date, and upon reasonable advance notice received from Buyer,
Seller shall (a) afford Buyer and its agents and representatives (collectively,
the “Buyer Group”), reasonable access, during regular business hours, to the
Seller’s properties, facilities, contracts, books and records, and other
documents and data, such rights of access to be exercised in a manner that does
not unreasonably interfere with the operations of Seller, (b) furnish to the
Buyer Group copies of all such contracts, books and records, and other existing
document and data that the Buyer Group may reasonably request, (c) furnish the
Buyer Group with such additional financial, operating, and other relevant data
and information as the Buyer Group may reasonably request, and (d) otherwise
cooperate and assist, to the extent reasonably requested by Buyer Group, with
Buyer Group’s investigation of the properties, assets and financial condition of
Seller. In connection therewith, Buyer will be permitted to review and inspect
the condition and repair of the Tangible Personal Property and the Improvements
located on the Real Property. In the event that Buyer is not satisfied, in its
discretion, with the condition and repair of the Tangible Personal Property
and/or the Improvements located on the Real Property, it may terminate this
Agreement within 30 days following the date of this Agreement pursuant to
Section 8.1(h). In addition, between the date of this Agreement and the Closing
Date, Buyer will be provided access to Seller’s employees, suppliers and other
Persons having business relations with Seller, at such times and in the manner
mutually agreed to by Buyer and Seller.
     Section 4.2 Operation of the Business of Seller. Except as otherwise
contemplated by this Agreement or agreed to in writing by Buyer, between the
date of this Agreement and the Closing, Seller shall (i) conduct its business in
the ordinary course of business and pay or satisfy all of its obligations and
liabilities in the ordinary course of business, (ii) use reasonable best efforts
to preserve intact the current business organization of Seller, keep available
the services of the Seller’s officers, employees, and agents, and maintain
Seller’s relations and good will with patients, landlords, suppliers, creditors,
employees, agents and others having business relationships with Seller, and
(iii) otherwise periodically report to Buyer concerning the status of the
business, operations and finances of Seller. In addition, between the date of
this Agreement and the Closing Date, Seller shall not, without the prior written
consent of Buyer, take any of the following actions:
          (a) grant any increase in the base compensation of, or pay any bonuses
or other compensation to, any of the officers and employees of Seller outside
the ordinary course of business;
          (b) adopt, amend or increase the payments or benefits under, any
Employee Benefit Plan outside of the ordinary course of business;
          (c) enter into, amend, terminate, renew or assign (1) any Seller
Contract having a value per contract, or involving payments by or to Seller, of
at least $25,000 in the aggregate, (2) any real property or personal property
lease; or (3) any other material Seller Contract;
          (d) change its capital structure, issue any partnership interests (or
grant any option or right to purchase any partnership interests), or issue any
security convertible into any partnership interests;
          (e) amend its certificate of limited partnership or the Seller Limited
Partnership

27



--------------------------------------------------------------------------------



 



Agreement;
          (f) acquire inventory, assets or other properties outside of the
ordinary course of business;
          (g) sell, lease or otherwise dispose of, or permit any Encumbrance
upon, any assets or properties of Seller other than (1) sales of inventory in
the ordinary course of business, and (2) dispositions of obsolete equipment or
unsaleable inventory in the ordinary course of business;
          (h) make any capital expenditures (except for routine maintenance);
          (i) incur, assume or guaranty any indebtedness for borrowed money or
capitalized lease obligations (excluding any indebtedness incurred pursuant to
the Western National Bank Line of Credit as in effect on the date hereof);
          (j) cancel, compromise, waive or release any right or claim (or series
of related rights and claims) either involving more than $25,000 or outside the
ordinary course of business;
          (k) compromise or settle any material Proceeding;
          (l) make any change in connection with its accounts payable or
accounts receivable terms, systems, policies or procedures;
          (m) make any distribution to the Seller Partners;
          (n) make any material change in its accounting or tax methods; or
          (o) enter into any agreement, whether oral or written, to do any of
the foregoing.
     Section 4.3 Required Approvals.
          (a) As promptly as practicable after the date of this Agreement,
Seller shall use its reasonable best efforts to (i) obtain all consents required
in connection with the transactions contemplated hereby as set forth in
Schedule 2.2(c) and (ii) obtain the consent required to assign to Buyer the
Enterprise Zone Tax Abatement Agreement, dated and effective May 1, 2002,
between Ector County and Seller.
          (b) As promptly as practicable after the date of this Agreement,
Seller shall make all filings required by Legal Requirements to be made by them
in order to consummate the transactions contemplated hereby. Seller also shall
cooperate with Buyer and its representatives with respect to all filings that
Buyer elects to make, or pursuant to Legal Requirements is required to make, in
connection with the transactions contemplated hereby. In furtherance thereof,
Seller shall cooperate with Buyer and shall use commercially reasonable efforts
to file required Notification and Report Forms under the HSR Act with the
Federal Trade Commission (the “FTC”) and the Department of Justice (“DOJ”) as
promptly as practicable following the date of this Agreement (but in no event
later than five (5) business days from and after the date hereof), shall use
commercially reasonable efforts to obtain early termination of the waiting
period under the HSR Act, and shall respond as promptly as practicable to all
requests or inquiries received from the FTC or DOJ for additional documentation
or information. Seller shall bear its own costs for filing and other fees
payable to Governmental Authorities (provided that Buyer will be responsible for
the filing fee under

28



--------------------------------------------------------------------------------



 



the HSR Act as set forth below).
          (c) As promptly as practicable after the date of this Agreement, Buyer
shall make, or cause to be made, all filings required by Legal Requirements to
be made by it to consummate the Contemplated Transactions. Buyer also shall
fully cooperate with Seller with respect to all filings Seller is required by
Legal Requirements to make. In furtherance thereof, Buyer shall cooperate with
Seller and shall use commercially reasonable efforts to file required
Notification and Report Forms under the HSR Act with the FTC and DOJ as promptly
as practicable following the date of this Agreement (but in no event later than
five (5) business days from and after the date hereof), shall use commercially
reasonable efforts to obtain early termination of the waiting period under the
HSR Act, and shall respond as promptly as practicable to all requests or
inquiries received from the FTC or DOJ for additional documentation or
information. Buyer shall bear its own costs for filing and other fees payable to
Governmental Authorities and shall pay the filing fee under the HSR Act.
     Section 4.4 Notification. Between the date of this Agreement and the
Closing Date, Buyer or the Seller, as the case may be, shall promptly notify the
other party in writing if such party becomes aware of (i) any fact or condition
that causes or constitutes a breach of any of the representations and warranties
of such party made as of the date of this Agreement, or (ii) the occurrence
after the date of this Agreement of any fact or condition that would or be
reasonably likely to cause or constitute a breach of any such representation or
warranty had that representation or warranty been made as of the time of the
occurrence of, or such party’s discovery of, such fact or condition. If any such
fact or condition requires any change to the schedules prepared by a party, such
party shall promptly deliver to the other party a supplement to such schedules
specifying such change. In addition, between the date of this Agreement and the
Closing, Buyer or Seller, as the case may be, shall promptly notify the other
party of the occurrence of any breach of any covenant by such party in this
Article IV or of the occurrence of any event that may make the satisfaction of
any conditions in Article V impossible or unlikely. No disclosure pursuant to
this Section 4.4 will prevent or cure any breach of any representation or
warranty or covenant set forth herein.
     Section 4.5 No Negotiation. Until such time as this Agreement is terminated
pursuant to Article VIII, Seller shall not, and Seller shall cause its
directors, employees, representatives and agents not to, directly or indirectly,
solicit, initiate, encourage or entertain any inquiries or proposals from,
discuss or negotiate with, provide any non-public information to, or consider
the merits of any inquiries or proposals from, any Person (other than Buyer)
relating to any merger, consolidation, business combination or similar
transaction involving Seller, or the sale of the business or assets of Seller,
or the sale of any capital stock or any equity interest of Seller. Seller shall
notify Buyer of any such inquiry or proposal and the terms thereof within
twenty-four (24) hours of receipt or awareness.
     Section 4.6 Title Commitment; Surveys.
          (a) Within fifteen (15) days after the date of this Agreement, Buyer
may obtain, at its expense, for each parcel of Owned Real Property, a Title
Commitment, which shall (i) be for a Title Policy in an amount equal to such
amount as the Buyer reasonably determines to be the fair market value of each
such parcel, naming Buyer as insured and committing to insure good and
marketable fee simple title to such Real Property in Buyer’s name, and
(ii) include the Title Company’s requirements for issuing the Title Policy,
which requirements must be met by Seller on or before the Closing Date. The
Title Policy will (i) provide for extended coverage deleting the

29



--------------------------------------------------------------------------------



 



standard and general printed exceptions, with any matters covered by the
so-called standard printed “survey exception” to be specifically referenced to
as being shown by the Surveys, (ii) will provide for the issuance of a Mortgage
Title Policy (if requested by Buyer), and (iii) contain such endorsements as
Buyer or any lenders of Buyer shall require.
          (b) Within fifteen (15) days after the date of this Agreement, Buyer
may obtain, at its expense, Surveys for each parcel of Owned Real Property.
          (c) If any of the following occur (each, an “Objection”):
               (i) any Title Commitment or other evidence of title or search of
the appropriate real estate records discloses that any party other than Seller
has title to the insured estate covered by the Title Commitment;
               (ii) any title exception is disclosed in Schedule B to any Title
Commitment that Buyer reasonably believes could materially and adversely affect
Buyer’s use and enjoyment of the Owned Real Property described therein,
including any exceptions pertaining to Encumbrances securing any loans that do
not constitute an Assumed Liability but excluding any exceptions that Seller
certifies in writing that Seller will cause to be deleted from the Title
Commitment on or prior to the Closing; or
               (iii) any Survey discloses any matter which Buyer reasonably
believes could materially and adversely affect Buyer’s use and enjoyment of the
Owned Real Property described therein;
then, Buyer shall notify Seller in writing of any such Objections within fifteen
(15) days after the later of Buyer’s receipt of (x) the Title Commitment and
(y) the Surveys (the “Title Review Date”). In the event that the Title Company
amends or updates the Title Commitment after the Title Review Date (each, a
“Title Commitment Update”), Buyer shall furnish Seller with a written statement
of Objections to any matter first raised in a Title Commitment Update within ten
(10) days after its receipt of such Title Commitment Update (each, a “Title
Update Review Period”). Except as otherwise set forth herein, if Buyer fails to
notify Seller in writing of any Objections in the Title Commitment or Surveys
prior to the Title Review Date, or to any matter first disclosed in a Title
Commitment Update prior to the end of the Title Update Review Period, as
applicable, Buyer shall be deemed to have approved such matters which shall be
considered to be Permitted Real Property Encumbrances as set forth in
Section 4.6(e) below.
          (d) If Seller receives a timely Objection in accordance with
Section 4.6(c), Seller shall use commercially reasonable efforts to cure each
Objection and take all steps required by the Title Company to eliminate each
Objection as an exception to the Title Commitment. Notwithstanding anything
contained herein to the contrary, Seller shall in any event be obligated to cure
any matters, whether or not the Buyer identifies the same as an Objection,
(i) that are mortgage or deed of trust liens or security interests against the
Owned Real Property other than taxes and assessments not yet due, or (ii) that
have been placed against the Owned Real Property after the date of this
Agreement and that are not otherwise permitted pursuant to the provisions
hereof, and, except as otherwise agreed to in writing by Buyer, such matters
will not be deemed to be Permitted Real Property Encumbrances.
          (e) At the Closing, Seller shall convey title to the Owned Real
Property subject to

30



--------------------------------------------------------------------------------



 



no exceptions other than (collectively, the “Permitted Real Property
Encumbrances”):
               (i) Matters created by or with the written consent of Buyer;
               (ii) Liens for real estate taxes and assessments not yet due; and
               (iii) Any exceptions disclosed by the Title Commitment and any
Title Commitment Update which is approved or deemed approved by Buyer in
accordance with this Section 4.6.
     Section 4.7 Insurance Ratings. From the date of this Agreement until the
Closing Date, Seller shall take all actions reasonably requested by Buyer to
enable Buyer, at Buyer’s expense, to succeed to the Workers’ Compensation and
Unemployment Insurance ratings of Seller and the business of Seller for
insurance purposes; provided that Seller make no representation or warranty that
Buyer will be successful in such succession. Buyer shall not be obligated to
succeed to any such rating, except as it may elect to do so.
     Section 4.8 Pre-Closing Financial Statements. Until the Closing Date,
Seller shall deliver to Buyer within 20 days after the end of each month a copy
of the unaudited monthly financial statements of Seller as of the end of such
month and for the fiscal period then ended prepared in a manner and containing
information consistent with Seller’s Accounting Practices and Procedures.
     Section 4.9 Related Party Receivables. At or prior to the Closing, Seller
shall cause all amounts payable by Seller to AMG, or by AMG to Seller, to be
paid, and all intercompany accounts between Seller and AMG to be paid, cancelled
or eliminated.
     Section 4.10 Confidential Information Statement/Private Placement
Memorandum. In connection with the investment decision to acquire Buyer LP Units
by Seller Partners in connection with the distribution contemplated by
Section 6.15 and the Seller Partners’ determination whether to approve the
transactions contemplated hereby, Buyer and Seller will cooperate to complete
and cause a confidential information statement/private placement memorandum (the
“CIS/PPM”) to be distributed to all of the Seller Partners as promptly as
practicable following the date of this Agreement (but in no event later than
five (5) business days after the date hereof). It is anticipated that the
CIS/PPM will be delivered to the Seller Partners approximately two weeks prior
to the time by which the Seller Partners will be required to make a
determination whether to approve the transactions contemplated hereby in
accordance with the organizational documents of Seller.
     Section 4.11 Reasonable Best Efforts. Each party shall use its reasonable
best efforts to cause all of the conditions precedent to Buyer’s and Seller’s
obligations set forth in Article V to be satisfied, to the extent that such
party’s action or inaction can control or influence the satisfaction of such
conditions.
     Section 4.12 Payment of Accrued Vacation and Sick Leave. At the Closing,
Seller will pay all accrued vacation and sick leave payable to all of the
employees of Seller through the Closing.
ARTICLE V
CONDITIONS TO CLOSING
     Section 5.1 Conditions to Obligations of Buyer. The obligations of Buyer to

31



--------------------------------------------------------------------------------



 



consummate the transactions contemplated by this Agreement are subject to the
satisfaction at or prior to the Closing of each of the following conditions (any
of which may be waived in writing, in whole or in part, by Buyer):
          (a) Representations and Warranties. (i) Each of the representations
and warranties of Seller in Article II of this Agreement must have been accurate
in all material respects as of the date of this Agreement, and must be accurate
in all material respects as of the Closing as if made on the Closing, without
giving effect to any supplement to the Schedules, and (ii) each of the
representations and warranties of Seller in Article II of the Agreement that
contains an express materiality qualification must have been accurate in all
respects as of the date of this Agreement, and must be accurate in all respects
as of the Closing as if made on the day of Closing, without giving effect to any
supplement to the Schedules.
          (b) Covenants. All of the covenants and obligations that Seller is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing must have been duly performed and complied with in all material
respects.
          (c) Single Hospital License and Governmental Provider Numbers. Buyer
must have obtained documentation or other evidence satisfactory to Buyer in its
reasonable discretion that (i) the Joint Commission accreditation of Odessa
Regional Hospital will be extended to the Facility and Odessa Regional Hospital
and the Facility will be permitted to operate as a single accredited entity,
(ii) the Facility and Odessa Regional Hospital will be permitted to operate
under a single hospital license effective as of the Closing, (iii) the Facility
and Odessa Regional Hospital will be permitted to operate under single
Governmental Provider Numbers, and (iv) all Governmental Provider Numbers of
Seller have been terminated effective as of the Closing.
          (d) Governmental Approvals. All necessary regulatory approvals for the
transactions contemplated by this Agreement, and all Governmental Authorizations
(or satisfactory assurance from the applicable Governmental Authorities that
such Governmental Authorization will be issued promptly following the Closing
Date and be effective as of the Closing Date) as are necessary or desirable to
allow Buyer to own the Assets and to allow the continued operation of the
business of Seller acquired by Buyer following the Closing, must have been
obtained.
          (e) HSR Act. The applicable waiting period under the HSR Act must have
expired or been terminated.
          (f) Title Insurance; Surveys.
               (i) The Title Company must have issued and delivered to Buyer (or
shall irrevocably committed to issue and deliver to Buyer by a currently
effective, duly “marked-up” Title Commitment or a pro forma policy acceptable to
Buyer) the Title Policy and the Mortgage Title Policy, if applicable, as
contemplated pursuant to Section 4.6 hereof.
               (ii) Buyer shall have received the Surveys, which must be
certified to the Buyer and the Title Company and, if requested by Buyer, to any
mortgagee, and must show no matters materially affecting the use or value of the
Owned Real Property or rendering title thereto unmarketable.
          (g) Phase I Environmental Site Assessment Report. Buyer must have
received a

32



--------------------------------------------------------------------------------



 



Phase I Environmental Site Assessment Report with respect to the Owned Real
Property (which report must cover mold, asbestos, radon and lead-based paint as
well as environmental matters customarily addressed in a Phase I Environmental
Site Assessment Report), which report must be acceptable to Buyer in its sole
discretion.
          (h) Encumbrances. All Encumbrances (other than Permitted Real Property
Encumbrances) on the Assets must have been released at or prior to the Closing.
          (i) Due Diligence Review. Buyer must be reasonably satisfied with the
results of its due diligence investigation with respect to the business,
operations, affairs, properties, assets, liabilities and condition of Seller.
          (j) Seller Consents. All consents, waivers, and estoppels of third
parties specified on Annex D shall have been obtained and shall be in form and
substance reasonably satisfactory to Buyer.
          (k) No Material Adverse Effect. There must not have been any material
adverse change in the business, operations, prospects, assets, results of
operations or condition of Seller since the date of this Agreement.
          (l) No Action or Proceeding. No Order of any Governmental Authority
restraining, enjoining or otherwise preventing or delaying the consummation of
this Agreement or the transactions contemplated hereby shall be outstanding, and
no Proceedings or investigations by or before, or otherwise involving, any
Governmental Authority shall be threatened or pending against Seller or Buyer
which seeks to enjoin or prevent the consummation of the transactions
contemplated under this Agreement or which seeks material damages in connection
with the transactions contemplated hereby.
          (m) No Conflict. Neither the consummation nor the performance of the
transactions contemplated hereby will, directly or indirectly (with or without
notice or lapse of time), contravene, or conflict with, or result in a violation
of, or cause Buyer to suffer any adverse consequence under, (a) any applicable
Legal Requirement or Order or (b) any Legal Requirement or Order that has been
published, introduced, or otherwise proposed by or before any Governmental Body.
          (n) IASIS Credit Agreement. All required consents, approvals and/or
waivers under the IASIS Credit Agreement shall have been obtained.
          (o) Non-Accredited Investors. There must be no more than 35 persons
who are not “accredited investors” (as defined in Rule 501(a) of Regulation D
promulgated by the Securities and Exchange Commission) among the Seller Partners
and stockholders of the General Partner.
          (p) Approval of Seller Partners. The Seller Partners must have
approved the transactions contemplated hereby (including the distribution of the
Buyer LP Units to the Seller Partners pursuant to Section 6.15) in accordance
with the organizational documents of Seller and applicable Legal Requirements.
          (q) Closing Deliveries. Seller must have caused the documents and
instruments required by Section 1.8(a), and an opinion of counsel to Seller in
substantially the form of Exhibit I,

33



--------------------------------------------------------------------------------



 



to be delivered (or tendered subject only to Closing) to Buyer.
     Section 5.2 Conditions to Obligations of Seller. The obligations of Seller
to consummate the transactions contemplated by this Agreement are subject to the
satisfaction at or prior to the Closing of each of the following conditions (any
of which may be waived in writing, in whole or in part, by Seller):
          (a) Representations and Warranties. (i) Each of the representations
and warranties of Buyer in Article III of this Agreement must have been accurate
in all material respects as of the date of this Agreement, and must be accurate
in all material respects as of the Closing as if made on the Closing, without
giving effect to any supplement to the Schedules, and (ii) each of the
representations and warranties of Buyer in Article III of the Agreement that
contains an express materiality qualification must have been accurate in all
respects as of the date of this Agreement, and must be accurate in all respects
as of the Closing as if made on the day of Closing, without giving effect to any
supplement to the Schedules.
          (b) Covenants. All of the covenants and obligations that Buyer is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing must have been duly performed and complied with in all material
respects.
          (c) Approvals. All material consents, authorizations, orders and
approvals of (or filings or registrations with) any Governmental Authority
required in connection with the execution, delivery and performance of this
Agreement shall have been obtained by Buyer when so required, except for any
documents required to be filed, or consents, authorizations, orders or approvals
required to be issued, after the Closing Date.
          (d) HSR Act. The applicable waiting period under the HSR Act must have
expired or been terminated.
          (e) No Action or Proceeding. No Order of any Governmental Authority
restraining, enjoining or otherwise preventing or delaying the consummation of
this Agreement or the transactions contemplated hereby shall be outstanding, and
no Proceeding or investigations by or before, or otherwise involving, any
Governmental Authority shall be threatened or pending against Seller or Buyer
which seeks to enjoin or prevent the consummation of the transactions
contemplated under this Agreement or which seeks material damages in connection
with the transactions contemplated hereby.
          (f) Opinion of Counsel to Buyer. Seller shall have received an opinion
from counsel to Buyer dated as of the Closing Date and addressed to Seller, in
form and substance satisfactory to counsel for Seller, covering the matters set
forth in Exhibit J hereto.
          (g) Approval of Seller Partners. The Seller Partners must have
approved the transactions contemplated hereby in accordance (including the
distribution of the Buyer LP Units to the Seller Partners pursuant to
Section 6.15) with the organizational documents of Seller and applicable Legal
Requirements.
          (h) Closing Deliveries. Buyer must have paid the Consideration
required to be paid at Closing and delivered the documents and instruments
required by Section 1.8(b).

34



--------------------------------------------------------------------------------



 



ARTICLE VI
ADDITIONAL COVENANTS
     Section 6.1 Employees and Employee Benefits.
          (a) At the Effective Time, Seller shall terminate all of its employees
(the “Available Employees”), and Buyer shall offer employment to all active
employees in good standing commencing as of the Effective Time; provided,
however, that (i) any offer of employment made by Buyer pursuant to this
Section 6.1(a) will not constitute any commitment, contract or understanding
(expressed or implied) of any obligation on the part of Buyer to a post-Closing
Date employment relationship of any fixed term or duration or upon any terms or
conditions other than those that Buyer may establish pursuant to individual
offers of employment; and (ii) employment offered by Buyer is “at will” and may
be terminated by Buyer or by an employee at anytime for any reason (subject to
any written commitments to the contrary made by Buyer or any such employee).
Nothing in this Agreement will be deemed to prevent or restrict in any way the
right of Buyer after the Closing to terminate, reassign, promote or demote any
of the Available Employees hired by Buyer, or to change (adversely or favorably)
the title, powers, duties, responsibilities, functions, locations, salaries,
other compensation or terms or conditions of employment of any such Available
Employees.
          (b) Seller will be responsible for (i) the payment of all wages and
other remuneration due to its employees with respect to their services as
employees of Seller through the Effective Time (excluding liability under
severance agreements expressly assumed by Buyer pursuant to the terms set forth
herein); and (ii) the payment of any termination or severance payments and the
provision of health plan continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (COBRA), as amended, or any other Legal
Requirement, with respect to any Available Employees who are not hired by Buyer
or other former or current employees of Seller. Seller will be liable for any
claims made or incurred by its employees and their beneficiaries under the
Employee Benefit Plans, and Buyer will not have any responsibility, liability or
obligation, to such employees, their beneficiaries or any other Person with
respect to any Employee Benefit Plan (except as set forth in Section 1.3(c)).
Seller shall make or cause to be made on behalf of all the employees of Seller
all contributions due to be made under each Employee Benefit Plan for all
periods prior to the Effective Time. Additionally, Seller, at its sole cost and
expense, shall take such actions as are necessary to make, or cause each
Employee Benefit Plan to make, appropriate distributions to all the employees of
Seller in accordance with such Employee Benefit Plan and applicable legal
requirements. Buyer will provide credit, for eligibility and vesting purposes
under the 401(k) plan of Buyer or its affiliates, for the period of prior
service with Seller of all Available Employees hired by Buyer.
          (c) Nothing in this Section 6.1 will be deemed to create or grant any
employees of Seller or other third parties third party beneficiary rights or
claims of any nature.
     Section 6.2 Payment of Taxes Resulting From Sale of Assets by Seller.
Seller shall pay in a timely manner all Taxes resulting from or payable in
connection with the sale of the Assets pursuant to this Agreement.
     Section 6.3 Payment of Other Excluded Liabilities. Following the Closing,
in addition to payment of Taxes pursuant to Section 6.2, Seller shall pay, or
make adequate provision for the payment, in full of all other Excluded
Liabilities. If any such Excluded Liabilities are not so paid or

35



--------------------------------------------------------------------------------



 



provided for, or if Buyer reasonably determines that failure to make any
payments will impair Buyer’s use or enjoyment of the Assets or conduct of the
business of the Seller previously conducted using the Assets, Buyer may at any
time after the Closing Date elect to make all such payments directly (but shall
have no obligation to do so) and will be promptly reimbursed by Seller for such
payments. Buyer will receive full credit under this Agreement for all payments
so made.
     Section 6.4 Restrictive Covenants.
          (a) In consideration of the Purchase Price to be received under this
Agreement, Seller agrees that, for a period of three years after the Closing
Date (the “Restrictive Covenant Period”), Seller shall not, directly or
indirectly, do any of the following:
     (i) engage in, or invest in, own, lease, manage, operate, control, be
employed by, associated with or in any manner connected with, or render services
or advice or other aid to, any person engaged in or planning to become engaged
in, any Competing Business within the Restricted Area; or
     (ii) without the prior written consent of Buyer, hire or attempt to hire,
retain, induce or attempt to induce any employee of Seller hired by Buyer to
leave the employ of Buyer or its Affiliates, or in any way interfere with the
relationship between Buyer or its Affiliates and any such employees, or solicit,
offer employment to, or otherwise engage as an employee, independent contractor,
or otherwise, any such employees.
          (b) For purposes hereof, (i) “Competing Business” shall mean the
ownership, leasing, management, operation or control of any acute care hospital,
specialty hospital, comprehensive rehabilitation facility, rehabilitation
agency, diagnostic imaging center, outpatient diagnostic catheterization
facility, inpatient or outpatient psychiatric or substance abuse facility,
ambulatory or other type of surgery center, nursing home, skilled nursing
facility, assisted living facility or home health agency, and (ii) “Restricted
Area” shall mean the area within a 100 mile radius of the city limits of Odessa,
Texas.
          (c) Seller acknowledges that all of the foregoing provisions are
reasonable and are necessary to protect and preserve the value of the Assets and
to prevent any unfair advantage being conferred on Seller. If any of the
covenants set forth in this Section 6.4 are held to be unreasonable, arbitrary,
or against public policy, the restrictive time period herein will be deemed to
be the longest period permissible by law under the circumstances and the
restrictive geographical area herein will be deemed to comprise the largest
territory permissible by law under the circumstances.
          (d) In the event of a breach by Seller of any covenant set forth in
Section 6.4(a) of this Agreement, the Restrictive Covenant Period will be
extended by the period of the duration of such breach.
          (e) Seller acknowledges that a breach by Seller of any of the
covenants set forth in Section 6.4(a) of this Agreement cannot be reasonably or
adequately compensated in damages in an action at law, and that Buyer will be
entitled to, among other remedies, and without posting any bond or other
undertaking, injunctive relief, which may include, but will not be limited to:
(i) restraining Seller from engaging in any action that would constitute or
cause a breach or violation of Section 6.4(a), (ii) obtaining specific
performance to compel Seller to perform its obligations and

36



--------------------------------------------------------------------------------



 



covenants hereunder, and (iii) obtaining damages available either at law or in
equity.
     Section 6.5 Public Announcements. No party hereto shall release, publish,
or otherwise make available to the public in any manner whatsoever any
information or announcement regarding the transactions herein contemplated
without the prior written consent of the other party, except for information and
filings reasonably necessary to be directed to Government Authorities to fully
and lawfully effect the transactions herein contemplated or required in
connection with securities and/or other laws. Except as otherwise agreed to by
Buyer and Seller or required by Legal Requirements, prior to the Closing, each
party and its representatives and agents will keep this Agreement and any
information about the transactions contemplated hereby strictly confidential and
shall not make any disclosure of this Agreement to any other Person. Seller and
Buyer will consult with each other concerning the means by which the Seller’s
employees, patients, physicians, suppliers and others having dealings with the
Seller will be informed of the transactions contemplated hereby, and Buyer will
have the right to be present for any such communications.
     Section 6.6 Confidentiality.
          (a) Buyer and Seller shall maintain in confidence, and shall cause
their respective representatives to maintain in confidence, and not use to the
detriment of the other party, any written, oral, or other proprietary or
confidential information related to the other party obtained in connection with
this Agreement or the transactions contemplated hereby (“Confidential
Information”), except to the extent that the disclosure of such information
(i) is necessary or appropriate in making any filing or obtaining any consent
required for the consummation of the transactions contemplated hereby, (ii) is
required pursuant to applicable Legal Requirements (subject to Section 6.6(c)
below), or (iii) is made to the receiving party’s representatives who need to
know such information for the purpose of evaluating the transactions
contemplated hereby.
          (b) Notwithstanding the foregoing, Confidential Information will not
include information that (i) was or becomes generally available to the public
other than as a result of disclosure by the receiving party or its
representatives or (ii) was or becomes available to the receiving party on a
non-confidential basis from a source other than the other party or its advisers,
provided that such source was not known by the receiving party to be bound by
any agreement with the other party to keep such information confidential, or
otherwise prohibited from transmitting the information to the receiving party by
a contractual, legal or fiduciary obligation.
          (c) In the event that a party is required by applicable Legal
Requirements to disclose any Confidential Information pursuant to clause (ii) of
Section 6.6(a) above, it shall provide the other party with prompt written
notice of such request or requirement so that the other party may seek an
appropriate protective order. If, failing the entry of a protective order, a
receiving party is, in the written opinion of its counsel, compelled to disclose
Confidential Information, it may disclose that portion of Confidential
Information that its counsel advises that is compelled to disclose and will
exercise reasonable efforts to obtain assurance that confidential treatment will
be accorded to that portion of the Confidential Information that is being
disclosed; provided, however, that, prior to any such disclosure, it will
consult with the other party with respect to the nature and wording of the
disclosure. In any event, neither party will oppose action by the other party to
obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded to the Confidential Information.
          (d) Notwithstanding anything contained herein to the contrary,
effective as of the

37



--------------------------------------------------------------------------------



 



Closing, all Confidential Information of Seller included in the Assets or
otherwise related to the business of the Seller will be deemed to be
“Confidential Information” of Buyer and will be subject to the protections set
forth therein for the benefit of Buyer.
     Section 6.7 Customers and Other Business Relationships. After the Closing,
Seller will cooperate with Buyer in its efforts to continue and maintain for the
benefit of Buyer those relationships of Seller relating to the business of
Seller, including relationships with patients, physicians, suppliers, landlords,
creditors, lessors and employees.
     Section 6.8 Cost Reports. Buyer shall, at its expense, cause to be prepared
on behalf of Seller all terminating and other cost reports required by law to be
filed under Medicare and Medicaid for periods ending on or prior to the
Effective Time, or as a result of the consummation of the transactions described
herein, based on information provided by Seller to Buyer as set forth below (the
“Seller Cost Reports”). Notwithstanding the foregoing, Seller will review, be
responsible for, execute and timely file the Seller Cost Reports, and will be
fully responsible for all liabilities relating to the Seller Cost Reports and
for the accuracy of all information set forth therein; provided, however, that
Buyer shall have the right to review and approve, in its reasonable discretion,
the Seller Cost Reports prior to filing. Seller shall provide Buyer or its
designee all records and data necessary for completion of the Seller Cost
Reports. Buyer shall forward to Seller any and all correspondence relating to
the Seller Cost Reports within five (5) business days after receipt by Buyer.
Buyer shall remit any receipts of funds relating to the Seller Cost Reports
within ten (10) business days after receipt by the Buyer and shall forward to
Seller any demand for payments within three (3) business days after receipt by
the Buyer. Seller shall retain all rights to the Seller Cost Reports including
any amounts receivable or payable in respect of such reports or reserves
relating to such reports. Such rights shall include the right to appeal any
Medicare or Medicaid determinations relating to the Seller Cost Reports.
     Section 6.9 Misdirected Payments, Etc. Buyer and the Seller covenant and
agree to remit, with reasonable promptness, to the other any payments received,
which payments are on or in respect of accounts or notes receivable owned by (or
are otherwise payable to) the other. In addition, and without limitation, in the
event of a determination by any governmental or third-party payor that payments
to Seller or the Facility resulted in an overpayment or other determination that
funds previously paid by any program or plan to Seller or the Facility must be
repaid, Seller shall be responsible for repayment of said monies (or defense of
such actions) if such overpayment or other repayment determination was for
services rendered prior to the Closing Date and the Buyer shall be responsible
for repayment of said monies (or defense of such actions) if such overpayment or
other repayment determination was for services rendered after the Closing Date.
In the event that, following Closing, the Buyer suffers any offsets against
reimbursement under any third-party payor or reimbursement programs due to the
Seller, relating to amounts owing under any such programs by Seller or any of
its Affiliates, Seller shall immediately upon written demand from the Buyer pay
to the Buyer the amounts so billed or offset.
     Section 6.10 Insurance Matters. On or prior to Closing, Seller shall
provide evidence to Buyer of a minimum of five (5) years of reporting
endorsement (extended reporting or “Tail”) coverage (“Tail Coverage”) for
professional liability insurance on events that may have occurred prior to
Closing, but are not reported until after the Closing. The amount of insurance
for the Tail Coverage for professional liability insurance will be no less than
$1,000,000 per claim and $3,000,000 in the aggregate for claims made after the
Closing for the Primary Professional Liability limit of insurance coverage. On
or prior to Closing, Seller shall also provide evidence to Buyer of

38



--------------------------------------------------------------------------------



 



Tail Coverage for Excess Professional Liability coverage with a limit no less
than $10,000,000 per claim and $10,000,000 in the aggregate for a period of not
less than five (5) years. On or prior to Closing, Seller shall also provide Tail
Coverage on any other “claims made” coverages with respect to Seller’s insurance
policies for a period of no less than five (5) years. “Claims made” coverages
may include, but are not limited to, Directors’ & Officers’ Liability,
Employment Practices Liability, and Environmental Liability. Seller shall name
Buyer as an additional insured on all Tail Coverage obtained by Seller pursuant
to this Section 6.10. At the Closing, Buyer shall reimburse Seller for all
premiums paid by Seller relating to the Tail Coverage required to be obtained by
Seller pursuant to this Section 6.10 (except to the extent that such premiums
exceed $725,000, in which case Seller will be responsible for any such excess).
     Section 6.11 Audited Statements Cooperation. Seller shall cooperate with
Buyer in Buyer’s efforts to obtain the consent of Condley and Company, L.L.P. as
may be required in order for Buyer to include Seller’s audited financial
statements in any registration statement or filing under the Exchange Act or
Securities Act.
     Section 6.12 Retention and Access to Books and Records. After the Closing
Date, Buyer shall retain for a period consistent with Buyer’s record retention
policies and practices the books and records included in the Assets. Subject to
all Legal Requirements governing the privacy and confidentiality of individually
identifiable health information, and upon Buyer’s receipt of any required
consents and authorizations, Buyer also shall provide Seller and its
representatives, at Seller’s sole cost and expense, reasonable access thereto,
during normal business hours and on at prior written notice, for any reasonable
purpose specified in such notice. After the Closing Date, Seller shall provide
Buyer and its representatives reasonable access to Excluded Records during
normal business hours and on prior written notice, for any reasonable business
purpose specified by Buyer in such notice. Any access to the Facility, its
records or Buyer’s personnel granted to Seller in this Agreement shall be upon
the condition that any such access not materially interfere with the business
operations of Buyer. Neither Buyer (with respect to books and records included
in the Assets) nor Seller (with respect to Excluded Records) shall destroy any
such books and records prior to the applicable statute of limitations period
without providing prior written notice to the other party.
     Section 6.13 Cooperation on Tax Matters. Following the Closing, the parties
shall cooperate fully with each other and shall make available to the other, as
reasonably requested and at the expense of the requesting party, and to any
taxing authority, all information, records or documents relating to Tax
liabilities or potential Tax liabilities of Seller for all periods on or prior
to the Closing and any information which may be relevant to determining the
amount payable under this Agreement, and shall preserve all such information,
records and documents at least until the expiration of any applicable statute of
limitations or extensions thereof. Seller shall make available to Buyer the
records of individual wages of all employees, as well as copies of state
unemployment Tax returns, to the extent necessary for Buyer to verify future
unemployment Tax rates and to calculate the correct taxable payroll for the
remainder of the calendar year in which the transaction occurs. Buyer shall, at
its expense, on behalf of Seller, cause to be prepared all Tax Returns of Seller
for its fiscal year ending December 31, 2007 (including terminating Forms W-2
and Forms 1099 with respect to periods through and including the Closing Date),
based on information provided by Seller to Buyer as set forth below (the
“Post-Closing Seller Tax Returns”). Notwithstanding the foregoing, Seller will
review, be responsible for, execute and timely file the Post-Closing Seller Tax
Returns, and will be fully responsible for all liabilities relating to the
Post-Closing Seller Tax Returns and for the accuracy of all information set
forth therein; provided, however, that Buyer shall have the right to review and
approve, in its reasonable discretion, the Post-Closing Seller Tax Returns prior
to

39



--------------------------------------------------------------------------------



 



filing. Seller shall provide Buyer or its designee all records and data
necessary for completion of the Post-Closing Seller Tax Returns.
     Section 6.14 Litigation Cooperation. Each party shall cooperate with the
other party, at the requesting party’s expense (but including only out-of-pocket
expenses to third parties, photocopying and delivery costs and not the costs
incurred by any party for the wages or other benefits paid to its officers,
directors or employees), in furnishing reasonably available information,
testimony and other assistance in connection with any Proceedings, Tax or cost
report audits or disputes involving any of the parties hereto (other than in
connection with disputes between the parties hereto).
     Section 6.15 Distribution of Buyer LP Units.
          (a) Prior to the Closing, it is contemplated that Buyer will effect a
6-1 split of the Buyer LP Units (or such other split as determined by Buyer
prior to Closing) (the “Buyer Unit Split”). Immediately following the Closing,
the Buyer LP Units issuable to the Seller at Closing pursuant to
Section 1.5(b)(iii)(B) will be distributed by Seller to the Seller Partners, and
by the General Partner to its stockholders, in accordance with the
organizational documents of Seller and the General Partner and applicable Legal
Requirements, subject to the terms of this Section 6.15.
          (b) Notwithstanding anything contained herein to the contrary, if
Buyer (i) determines, in connection with its review of the Subscription Document
Packages or otherwise, that any Seller Partner or any stockholder of the General
Partner (x) would or may be prohibited from acquiring Buyer LP Units under
applicable federal, state or other healthcare legal requirements, or (y)
otherwise determines that any Seller Partner or any stockholder of the General
Partner would be disruptive to the business and affairs of the Buyer (any such
persons, the “Non-Qualified Seller Partners”), then (A) Buyer will pay cash to
Seller in lieu of Buyer LP Units in an amount equal to the value (based on the
Buyer LP Unit Value) of the Buyer LP Units otherwise issuable to the
Non-Qualified Seller Partners (such cash, the “Non-Qualified Seller Partner Cash
Amount”), (B) Seller and/or the General Partner will distribute to the
Non-Qualified Seller Partners the Non-Qualified Seller Partner Cash Amount in
accordance with the organizational documents of Seller and General Partner in
lieu of distributing to the Non-Qualified Seller Partners the Buyer LP Units
otherwise issuable to them, and (C) Seller and the General Partner will in no
event distribute any Buyer LP Units to the Non-Qualified Seller Partners. Buyer
will provide written notice to Seller prior to Closing of any Seller Partners
determined to be Non-Qualified Seller Partners.
          (c) Prior to the date of this Agreement, Seller has provided Buyer
written notice regarding the Seller Partners and the stockholders of the General
Partner who will be distributed Buyer LP Units immediately following the Closing
as set forth above and the number of Buyer LP Units to be distributed to such
persons in accordance with the organizational documents of Seller and General
Partner (taking into account the Buyer Unit Split, and subject to any
determination by Buyer that any such persons are Non-Qualified Seller Partners).
Seller and the General Partner will only be permitted to distribute whole Buyer
LP Units to the Seller Partners and stockholders of the General Partner, as
applicable, and will not be permitted to distribute any fractional Buyer LP
Units. To the extent that any fractional Buyer LP Units would otherwise be
issuable to Seller Partners and stockholders of the General Partner as set forth
above (after giving effect to the Buyer Unit Split), Buyer will pay cash to
Seller in lieu of such fractional Buyer LP Units (the “Fractional Unit Cash
Amount; the Fractional Unit Cash Amount and the Non-Qualified Seller Partner
Cash Amount, collectively, the “Residual Cash Amount”), and such cash will be
distributed to such Seller Partners

40



--------------------------------------------------------------------------------



 



and stockholders of the General Partner in lieu of the fractional Buyer LP Units
in accordance with the organizational documents of Seller and the General
Partner; provided, however, that any such Seller Partner or stockholder of the
General Partner (excluding any Non-Qualified Seller Partner) may elect, lieu of
receiving the fractional Buyer LP Unit otherwise issuable to such Seller Partner
or stockholder as set forth above, to receive a whole Buyer LP Unit in lieu of
such fractional Buyer LP Unit by delivering to Buyer, on or prior to Closing,
(1) a check for the balance of such Buyer LP Unit (based on the Buyer LP Unit
Value), and (2) a completed Subscription Document Package in accordance with
Section 1.8(a)(vi).
          (d) Following the Closing, Buyer shall deliver to each of the Seller
Partners or stockholders of the General Partner who are issued Buyer LP Units in
connection with the consummation of the transactions contemplated hereby
documentation confirming the number of Buyer LP Units issued to such Seller
Partner or stockholder of the General Partner in connection with the
transactions contemplated hereby.
          (e) Notwithstanding anything contained herein to the contrary, in the
event that Seller has not delivered to Buyer a completed Subscription Document
Package on or prior to Closing in accordance with Section 1.8(a)(vi) with
respect to any Seller Partner or stockholder of the General Partner who would
otherwise be issued Buyer LP Units immediately following the Closing in
accordance with this Section 6.15, then Seller shall not distribute any Buyer LP
Units to any such Seller Partner or stockholder of the General Partner until
such time that such completed Subscription Document Package has been delivered
to Buyer and Buyer has delivered written notice to Seller that Buyer has
accepted the subscription of such Seller Partner or stockholder of the General
Partner.
     Section 6.16 Guaranty by General Partner. Subject to the terms and
conditions of this Agreement, the General Partner will cause Seller to perform
all of its obligations under this Agreement. Subject to the terms and conditions
hereof, the General Partner waives (i) any and all defenses specifically
available to a guarantor (other than non-performance of Buyer’s obligations
hereunder and other than performance in full by Seller), and (ii) any notices,
including, without limitation, any notice of any amendment of this Agreement or
waiver or other similar action granted pursuant to this Agreement.
     Section 6.17 Termination of Governmental Authorizations. As soon as
practicable after the Closing, Seller shall use its best efforts to cause all
Governmental Authorizations related to the Facility which are not assigned to
Buyer, or terminated effective as of the Closing pursuant to Section 5.1(c)
hereunder, to be terminated.
     Section 6.18 Further Assurances. Following the Closing, the parties shall
cooperate reasonably with each other and with their respective representatives
and agents in connection with any steps required to be taken as part of their
respective obligations under this Agreement, and the parties agree (a) to
furnish upon request to the other parties such further information, (b) to
execute and deliver to each other such other documents, and (c) to do such other
acts and things, all as the other parties may reasonably request, for the
purpose of carrying out the intent of this Agreement and the transactions
contemplated hereby.
     Section 6.19 Minimum Cash Amount. Notwithstanding anything contained herein
to the contrary, Seller shall retain at Closing, and shall not distribute to the
Seller Partners except as set forth below, at least $250,000 in cash (the
“Minimum Cash Amount”). The Minimum Cash Amount shall be used by Seller to pay
professional fees and expenses and other fees and expenses

41



--------------------------------------------------------------------------------



 



incurred by Seller in the ordinary course of business following the Closing
(including any amounts payable to Purchaser hereunder). Seller shall hold the
Minimum Cash Amount (as reduced to pay fees and expenses as set forth above) for
a minimum of two years following the Closing, and Seller shall not dissolve
prior to the end of such two-year period.
ARTICLE VII
INDEMNIFICATION
     Section 7.1 Survival. All representations, warranties, covenants, and
obligations in this Agreement, the Schedules attached hereto, the certificates
delivered pursuant to Section 1.8, and any other certificate or document
delivered pursuant to this Agreement will survive the Closing and the
consummation of the transactions contemplated hereby, subject to Section 7.6.
The right to indemnification, reimbursement, or other remedy based on such
representations, warranties, covenants and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) about, the accuracy or inaccuracy of or compliance
with, any such representation, warranty, covenant or obligation.
     Section 7.2 Indemnification and Reimbursement By Seller. Seller shall
indemnify and hold harmless Buyer, and its partners, directors, stockholders,
employees, representatives and agents (collectively, the “Buyer Indemnified
Persons”), and shall reimburse the Buyer Indemnified Persons, for any loss,
liability, claim, damage (including incidental and consequential damages),
expense (including costs of investigation and defense and reasonable attorneys’
fees and expenses) or diminution of value, whether or not involving a
third-party claim (collectively, “Damages”), arising, directly or indirectly,
from or in connection with:
          (a) any breach of any representation or warranty made by Seller in
this Agreement, the certificate delivered by Seller pursuant to
Section 1.8(a)(xiii), or any other certificate or document delivered by Seller
at Closing pursuant to this Agreement;
          (b) any nonfulfillment or breach of any covenant or agreement
contained in this Agreement to be performed or complied with by Seller;
          (c) the Seller Cost Reports referenced in Section 6.8;
          (d) the Post-Closing Seller Tax Returns referenced in Section 6.13;
          (e) any other Excluded Liabilities; and
          (f) any brokerage or finder’s fees or commissions or similar payments
based upon any agreement or understanding alleged to have been made by any
Person with Seller (or any Person acting on its behalf) in connection with the
transactions contemplated hereby.
     Section 7.3 Indemnification and Reimbursement by Buyer. Buyer shall
indemnify and hold harmless Seller, the Seller Partners, the officers and
directors of the General Partner, and the employees, representatives and agents
of the Seller (collectively, the “Seller Indemnified Persons”) and shall
reimburse the Seller Indemnified Persons for any Damages arising, directly or
indirectly, from or in connection with:
          (a) any breach of any representation or warranty made by Buyer in this
Agreement, the certificate delivered by Buyer pursuant to Section 1.8(b)(ix), or
any certificate or

42



--------------------------------------------------------------------------------



 



document delivered by Buyer at Closing pursuant to this Agreement;
          (b) any breach of any covenant or obligation of Buyer in this
Agreement or in any other document delivered by Buyer at Closing pursuant to
this Agreement;
          (c) any Assumed Liabilities; and
          (d) any brokerage or finder’s fees or commissions or similar payments
based upon any agreement or understanding alleged to have been made by any such
Person with Buyer (or any Person acting on its behalf) in connection with the
transactions contemplated hereby.
     Section 7.4 Limitations on Indemnification by Seller. Notwithstanding
anything contained herein to the contrary, the obligation of Seller to indemnify
the Buyer Indemnified Persons pursuant to Section 7.2 is subject to the
following limitations and qualifications:
          (a) Seller will have no indemnification liability under Section 7.2(a)
until the total amount of Damages incurred by the Buyer Indemnified Persons
hereunder exceeds $150,000 (the “Threshold”), in which case Seller will be
responsible for the full amount of the Damages.
          (b) The maximum indemnification liability of Seller under
Section 7.2(a) will be $25,000,000 (the “Cap”).
          (c) Nothing contained herein (including Section 7.4(a) and 7.4(b))
shall limit or restrict any Buyer Indemnified Person’s right to maintain or
recover any amounts in connection with any action or claim based upon any
intentional misstatement, fraudulent misrepresentation or deceit.
          (d) In the event that the Buyer Indemnified Persons have any
indemnification claim hereunder, Buyer will be required to make a claim against
any escrowed funds held at such time under the Escrow Agreement (up to the
amount of such escrowed funds) prior to exercising any other indemnification
remedies hereunder.
     Section 7.5 Limitations on Indemnification by Buyer. Notwithstanding
anything contained herein to the contrary, the obligation of Buyer to indemnify
the Seller Indemnified Persons pursuant to Section 7.3 is subject to the
following limitations and qualifications:
          (a) Buyer will have no indemnification liability under Section 7.3(a)
until the total amount of Damages incurred by the Seller Indemnified Persons
hereunder exceeds the Threshold, in which case Buyer will be responsible for the
full amount of the Damages.
          (b) The maximum indemnification liability of Buyer under
Section 7.3(a) will be the Cap.
          (c) Nothing contained herein (including Section 7.5(a) and 7.5(b))
shall limit or restrict any Seller Indemnified Person’s right to maintain or
recover any amounts in connection with any action or claim based upon
intentional misstatement, fraudulent misrepresentation or deceit.
     Section 7.6 Time Limitations.
          (a) Seller will have no indemnification liability for the breach of
any representation or warranty set forth in Article II, unless on or before the
third anniversary of the

43



--------------------------------------------------------------------------------



 



Closing Date, Buyer notifies Seller of a claim specifying the factual basis of
that claim in reasonable detail to the extent then known by Buyer; provided,
however, that any claim with respect to Sections 2.8 (Taxes), 2.10 (Employee
Benefits), 2.12 (Environmental Matters), 2.20 (Compliance with Legal
Requirements), 2.21 (Governmental Authorizations), 2.22 (Medicare
Participation/Accreditation) or 2.24 (Third Party Payor Cost Reports), or a
claim for indemnification or reimbursement not based upon any representation or
warranty made by Seller under Article II, may be made by Buyer at any time prior
to thirty days following the expiration of the applicable statute of limitations
period.
          (b) Buyer will have no indemnification liability for the breach of any
representation or warranty set forth in Article III, unless on or before the
third anniversary of the Closing Date, Seller notifies Buyer of a claim
specifying the factual basis of that claim in reasonable detail to the extent
then known by Seller; provided, however, that any claim for indemnification or
reimbursement not based upon any representation or warranty made by Buyer under
Article III may be made by Seller at any time prior to thirty days following the
expiration of the applicable statute of limitations period.
     Section 7.7 Third-Party Claims.
          (a) Promptly after receipt by a Person entitled to indemnity under
Section 7.1 or 7.2 (an “Indemnified Person”) of notice of the assertion of any
claim against any Indemnified Person by a third party (a “Third-Party Claim”),
such Indemnified Person shall give notice to the Person obligated to indemnify
under such Section (an “Indemnifying Person”) of the assertion of such
Third-Party Claim, provided that the failure to notify the Indemnifying Person
will not relieve the Indemnifying Person of any liability that it may have to
any Indemnified Person, except to the extent that the Indemnifying Person
demonstrates that the defense of such Third-Party Claim is prejudiced by the
Indemnified Person’s failure to give such notice.
          (b) If an Indemnified Person gives notice to the Indemnifying Person
pursuant to Section 7.7(a) of the assertion of a Third-Party Claim, the
Indemnifying Person shall be entitled to participate in the defense of such
Third-Party Claim and, to the extent that it wishes (unless (i) the Indemnifying
Person is also a Person against whom the Third-Party Claim is made and the
Indemnified Person determines in good faith that joint representation would be
inappropriate or (ii) the Indemnifying Person fails to provide reasonable
assurance to the Indemnified Person of its financial capacity to defend such
Third-Party Claim and provide indemnification with respect to such Third-Party
Claim), to assume the defense of such Third-Party Claim with counsel
satisfactory to the Indemnified Person. After notice from the Indemnifying
Person to the Indemnified Person of its election to assume the defense of such
Third-Party Claim, the Indemnifying Person shall not, so long as it diligently
conducts such defense, be liable to the Indemnified Person under this Article
VII for any fees of other counsel or any other expenses with respect to the
defense of such Third-Party Claim, in each case subsequently incurred by the
Indemnified Person in connection with the defense of such Third-Party Claim,
other than reasonable costs of investigation. If the Indemnifying Person assumes
the defense of a Third-Party Claim, (i) no compromise or settlement of such
Third-Party Claims may be effected by the Indemnifying Person without the
Indemnified Person’s consent unless (A) there is no finding or admission of any
violation of any Legal Requirement or any violation of the rights of any Person;
(B) the sole relief provided is monetary damages that are paid in full by the
Indemnifying Person; and (ii) the Indemnified Person shall have no liability
with respect to any compromise or settlement of such Third-Party Claims effected
without its consent. If notice is given to an Indemnifying Person of the
assertion of any Third-Party Claim and the Indemnifying Person does not, within
ten (10) days after the Indemnified Person’s notice is given, give notice to the

44



--------------------------------------------------------------------------------



 



Indemnified Person of its election to assume the defense of such Third-Party
Claim, the Indemnifying Person will be bound by any determination made in such
Third-Party Claim or any compromise or settlement effected by the Indemnified
Person.
          (c) Notwithstanding the foregoing, if an Indemnified Person determines
in good faith that there is a reasonable probability that a Third-Party Claim
may adversely affect it or its Affiliates other than as a result of monetary
damages for which it would be entitled to indemnification under this Agreement,
the Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise or settle such Third-Party Claim, but the
Indemnifying Person will not be bound by any determination of any Third-Party
Claim so defended for the purposes of this Agreement or any compromise or
settlement effected without its consent (which may not be unreasonably
withheld).
     Section 7.8 Procedure For Indemnification — Other Claims. A claim for
indemnification for any matter not involving a Third-Party Claim may be asserted
by notice to the party from whom indemnification is sought.
     Section 7.9 No Double Materiality. For purposes of calculating the amount
of Damages to which the Buyer Indemnified Persons and Seller Indemnified Persons
are entitled under this Article VII (but not for purposes of determining whether
a representation or warranty has been breached), the terms “material,”
“materiality,” and “material adverse effect” will be disregarded.
ARTICLE VIII
TERMINATION
     Section 8.1 Termination Events. By written notice given prior to or at the
Closing, subject to Section 8.2, this Agreement may be terminated as follows:
          (a) by Buyer, in the event a material breach of this Agreement has
been committed by Seller and such breach has not been waived in writing by
Buyer;
          (b) by Seller, in the event a material breach of this Agreement has
been committed by Buyer, and such breach has not been waived in writing by
Seller;
          (c) by Buyer, if the satisfaction of any of the conditions to Buyer’s
obligation to close the transactions contemplated hereby as set forth in
Section 5.1 becomes impossible (other than through the failure of Buyer to
comply with its obligations under this Agreement), and Buyer has not waived such
condition in writing on or before such date;
          (d) by Seller, if the satisfaction of any of the conditions to
Seller’s obligation to close the transactions contemplated hereby as set forth
in Section 5.2 becomes impossible (other than through the failure of Seller to
comply with its obligations under this Agreement), and Seller has not waived
such condition in writing on or before such date;
          (e) by either Buyer or Seller if any Order of any Governmental
Authority of competent jurisdiction permanently restraining, enjoining or
otherwise preventing the consummation of the transactions contemplated hereby
shall have been issued and become final and non-appealable;
          (f) by mutual written consent of Buyer and Seller;

45



--------------------------------------------------------------------------------



 



          (g) by Buyer or Seller, if the Closing has not occurred on or before
August 31, 2007 or such later date as the parties may agree upon in writing,
unless the terminating party is in material breach of this Agreement; or
          (h) within 30 days after the date of this Agreement, by Buyer in
accordance with Section 4.1.
     Section 8.2 Effect of Termination. Each party’s right of termination under
Section 8.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of such right of termination will not be an
election of remedies. If the Agreement is terminated pursuant to Section 8.1,
all obligations of the parties under this Agreement will terminate, except that
the obligations in Section 6.5, Section 6.6, this Article VIII, and Article IX
will survive; provided, however, that termination of this Agreement will not
preclude a party from bringing an indemnification claim against any other party
to this Agreement for a breach arising prior to such termination pursuant to the
terms and conditions set forth herein.
ARTICLE IX
GENERAL PROVISIONS
     Section 9.1 Expenses. Seller will be responsible for 50% of all recording
costs and transfer taxes payable in connection with the transfer of the Owned
Real Property and the Assets. Buyer will be responsible for (a) all fees and
expenses related to obtaining the Title Commitment and Title Policy, and the
Surveys, pursuant to the terms herein, (b) all fees and expenses related to
obtaining Phase I Environmental Site Assessment Reports in connection with the
transactions contemplated hereby, (c) the filing fee under the HSR Act, (d) 50%
of all recording costs and transfer taxes payable in connection with the
transfer of the Owned Real Property and the Assets, (e) all expenses relating to
the preparation of the Seller Cost Reports pursuant to Section 6.8, (f) all
expenses relating to the preparation of the Post-Closing Seller Tax Returns
pursuant to Section 6.13, and (g) reimbursing Seller for all expenses relating
to the preparation of audited financial statements of Seller as of October 31,
2006 and for the ten-month period then ended payable by Seller to the accounting
firm which audited such financial statements. Except as set forth above or as
otherwise expressly provided in this Agreement, each party to this Agreement
shall bear its respective expenses incurred in connection with the preparation,
execution, and performance of this Agreement and the transactions contemplated
hereby, including all fees and expenses of its representatives. In the event of
termination of this Agreement, the obligation of each party to pay its own
expenses will be subject to any rights of such party arising from a breach by
the other party.
     Section 9.2 Assignment; No Third Party Beneficiaries. No party may assign
any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the other party, except that Buyer may
assign any of its rights and delegate any of its obligations under this
Agreement to any (i) to any Affiliate of Buyer, and (ii) in connection with the
sale of all or substantially all of the assets of Buyer, provided that no such
assignment or delegation will relieve Buyer from any of its obligations
hereunder. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties. Nothing in this Agreement will be construed to
give any Person other than the parties to this Agreement any legal or equitable
right under or with respect to this Agreement or any provision of this
Agreement, except such rights as will inure to a successor or permitted assignee
pursuant to this Section 9.2.

46



--------------------------------------------------------------------------------



 



     Section 9.3 Notices. All notices, consents, waivers, and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by facsimile with confirmation of transmission by the
transmitting equipment, (c) received by the addressee, if sent by certified
mail, return receipt requested, or (d) received by the addressee, if sent by a
nationally recognized overnight delivery service, return receipt requested, in
each case to the appropriate addresses or facsimile numbers set forth below (or
to such other addresses or facsimile numbers as a party may designate by notice
to the other parties):
If to the Seller:
Alliance Hospital, Ltd.
515 N. Adams
Odessa, Texas 79761
Attention: J.B. Naidu, M.D.
                 Steven Riley, M.D.
Facsimile:
with a copy to:

Hollmann, Lyon, Patterson & Durell, Inc.
5030 East University Blvd. D-103
Odessa, Texas 79762
Attention: Daniel J. Hollmann, Esq.

Facsimile: 432-363-1310
If to Buyer:
Odessa Regional Hospital, LP
c/o IASIS Healthcare Holdings, Inc., its general partner
117 Seaboard Lane, Suite E
Franklin, Tennessee 37067
Attn: Frank A. Coyle, Esq., General Counsel
Facsimile: (615) 467-1271
with a copy to:
Bass, Berry & Sims PLC
315 Deaderick Street, Suite 2700
Nashville, Tennessee 37238-3001
Attn: Leigh Walton, Esq.
Facsimile: (615) 742-2701
     Section 9.4 Entire Agreement; Modification. This Agreement (together with
the Annexes, Schedules and Exhibits attached to this Agreement and the other
documents delivered pursuant to this Agreement) constitutes the entire agreement
among the parties and supersedes all prior agreements, whether written or oral,
between the parties with respect to the subject matter hereof and thereof. This
Agreement may not be amended except by a written agreement signed by each of the
parties to this Agreement.

47



--------------------------------------------------------------------------------



 



     Section 9.5 Waiver. Neither the failure nor any delay by any party in
exercising any right under this Agreement or the documents referred to in this
Agreement will operate as a waiver of such right, and no single or partial
exercise of any such right will preclude any other or further exercise of such
right or the exercise of any other right. To the maximum extent permitted by
applicable law, (a) no claim or right arising out of this Agreement or the
documents referred to in this Agreement can be discharged by one party, in whole
or in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other parties; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement. The rights and remedies of the parties
to this Agreement are cumulative and not alternative.
     Section 9.6 Severability. If any provision of this Agreement is held to be
invalid or unenforceable for any reason, such provision shall be ineffective to
the extent of such invalidity or unenforceability; provided, however, that the
remaining provisions will continue in full force and effect without being
impaired or invalidated in any way unless such invalid or unenforceable
provision or clause is so significant as to materially affect the expectations
of the Buyer and Seller regarding this Agreement. Otherwise, any invalid or
unenforceable provision shall be replaced by the Buyer and the Seller with a
valid provision which most closely approximates the intent and economic effect
of the invalid or unenforceable provision.
     Section 9.7 Headings; Construction. The headings of Articles and Sections
in this Agreement are provided for convenience only and will not affect its
construction or interpretation. All Annexes, Exhibits and Schedules to this
Agreement are incorporated into and constitute an integral part of this
Agreement as if fully set forth herein. All words used in this Agreement will be
construed to be of such gender or number as the context requires. All references
to documents, instruments or agreements will be deemed to refer as well to all
addenda, exhibits, schedules or amendments thereto. The language used in the
Agreement will be construed, in all cases, according to its fair meaning, and
not for or against any party hereto. The parties acknowledge that each party has
reviewed this Agreement and that rules of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be available
in the interpretation of this Agreement.
     Section 9.8 Governing Law. This Agreement will be governed by and construed
under the laws of the State of Texas without regard to any conflicts of laws
principles that would require the application of any other law.
     Section 9.9 Execution of Agreement; Counterparts. This Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement. The exchange of copies of this
Agreement and of signature pages by facsimile, or by .pdf or similar imaging
transmission, will constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by facsimile, or by .pdf or
similar imaging transmission, will be deemed to be their original signatures for
any purpose whatsoever.
     Section 9.10 Tax and Medicare Advice and Reliance. Except as set forth in
this Agreement, none of the parties (nor any of the parties’ respective counsel,
accountants or other representatives) has made or is making any representation
to any other party (or to any other party’s

48



--------------------------------------------------------------------------------



 



counsel), accountants or other representatives) concerning the consequences of
the transactions contemplated hereby under applicable tax laws or under the laws
governing the Medicare program. Except as expressly provided in this Agreement,
each party has relied solely upon the tax and Medicare advice of its own
employees or of representatives engaged by such party and not on any such advice
provided by any other party hereto.
     Section 9.11 Submission to Jurisdiction. Each party hereby irrevocably
submits in any suit, action or proceeding arising out of or related to this
Agreement or any of the transactions contemplated hereby to the jurisdiction of
the United States District Court for the Northern District of the State of Texas
and the jurisdiction of any court of the State of Texas sitting in Dallas
County, and irrevocably waives any immunity from the jurisdiction of such courts
and any claim of improper venue, forum non conveniens or any similar objection
which it might otherwise be entitled to raise in any such suit, action or
proceeding.
     Section 9.12 Consent to Assignment. Anything contained herein to the
contrary notwithstanding, this Agreement shall not constitute an agreement to
assign any Assumed Seller Contract, Assumed Benefit Plan, claim or other right
if the assignment or attempted assignment thereof without the consent of another
Person would (i) constitute a breach thereof or in any material way affect the
rights of Seller thereunder; (ii) be ineffective or render the Assumed Seller
Contract or Assumed Benefit Plan void or voidable, or (iii) materially affect
Seller’s rights thereunder so that Buyer would not in fact receive all such
rights. In any such event, Seller shall cooperate in any reasonable arrangement
designed to provide for Buyer the benefits under any such Assumed Seller
Contract, Assumed Benefit Plan, claim or right, including enforcement of any and
all rights of Seller against the other Person arising out of the breach or
cancellation by such other Person or otherwise. After Closing, except as
otherwise requested by Buyer in writing, the parties shall continue to use
commercially reasonable efforts to obtain the consent to the assignment of such
Assumed Seller Contract, Assumed Benefit Plan, claim or right.
     Section 9.13 CON Disclaimer. This Agreement shall not be deemed to be an
acquisition or obligation of a capital expenditure or of funds within the
meaning of the certificate of need laws of any state, until the appropriate
Governmental Authorities shall have granted a certificate of need or other
appropriate approval or determined that no certificate of need or other approval
is required.
[remainder of page intentionally left blank]

49



--------------------------------------------------------------------------------



 



[signature page of Contribution Agreement]
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
Buyer:
Odessa Regional Hospital, LP
By: IASIS Healthcare Holdings, Inc.,
       its general partner

                  By:         Name:         Its:        

Seller:
Alliance Hospital, Ltd.
By: Sri Sai Enterprises, Inc., its general partner

                  By:         Name:         Its:        

            General Partner:
Sri Sai Enterprises, Inc. (solely for purposes of
Sections 6.15 and 6.16)
      By:         Name:         Its:      

 



--------------------------------------------------------------------------------



 



         

Annex A
Defined Terms
Index of Terms Defined Elsewhere in this Agreement
     Capitalized terms used herein are defined in the provisions of the
Agreement set forth below:

          Defined Term   Section  
Accounts Receivable
  Section 1.9

Agreement
  First Paragraph

Amended and Restated Buyer LP Agreement
  Section 1.8(b)(iii)

AMG
  Section 1.2(j)

Assets
  Section 1.1

Assumed Benefit Plans
  Section 1.1(m)

Assumed Liabilities
  Section 1.3

Assumed Seller Contracts
  Section 1.1(c)

Audited Financial Statements
  Section 2.3

Available Employees
  Section 6.1(a)

Balance Sheet
  Section 2.3

Balance Sheet Date
  Section 2.3

Base Amount
  Section 1.5(b)(i)

Base Cash Purchase Price
  Section 1.5(b)(iii)(A)

Bill of Sale, Assignment and Assumption Agreement
  Section 1.8(a)(i)

Buyer
  First Paragraph

Buyer Audited Financial Statements
  Section 3.4

Buyer Financial Statements
  Section 3.4

Buyer Group
  Section 4.1

Buyer Indemnified Persons
  Section 7.2

Buyer LP Unit Value
  Section 1.5(b)(iii)(B)

Buyer Unaudited Financial Statements
  Section 3.4

Buyer’s Closing Documents
  Section 3.2(a)

Buyer Unit Split
  Section 6.15(a)

Cap
  Section 7.4(b)

Cash Purchase Price
  Section 1.5(b)(ii)(A)

CERCLA
  Section 2.12(e)

CIS/PPM
  Section 4.10

Class B Unit Holders
  Section 1.5(b)(iv)

Closing
  Section 1.7

Closing Adjustment Amount
  Section 1.5(b)(ii)

Closing Date
  Section 1.7

Closing Purchase Price
  Section 1.5(b)(ii)

Closing Statement
  Section 1.5(c)(i)

CMS
  Section 2.22(e)

Competing Business
  Section 6.4(b)

Confidential Information
  Section 6.6(a)


 



--------------------------------------------------------------------------------



 



          Defined Term   Section  
Copyrights
  Section 2.15(a)(iii)

Damages
  Section 7.2

DOJ
  Section 4.3(b)

Effective Time
  Section 1.7

Employee Benefit Plans
  Section 2.10(a)

Escrow Agreement
  Section 1.8(a)(iii)

Excluded Assets
  Section 1.2

Excluded Liabilities
  Section 1.4

Excluded Records
  Section 1.2(c)

Final Adjustment Amount
  Section 1.5(c)(ii)

Financial Statements
  Section 2.3

Fractional Cash Amount
  Section 6.15(c)

FTC
  Section 4.3(b)

GE Lease
  Section 1.5(b)(ii)

General Partner
  First Paragraph

Government Patient Receivables
  Section 1.9

Governmental Provider Numbers
  Section 1.2(h)

HQI Program
  Section 2.22(e)

Improvements
  Section 1.1(a)

Indemnification Agreement
  Section 1.8(a)(vii)

Indemnified Person
  Section 7.7(a)

Indemnifying Person
  Section 7.7(a)

Independent Auditor
  Section 1.5(c)(i)

Intellectual Property Assets
  Section 2.15(a)

Internet Rights
  Section 2.15(a)(iv)

Inventories
  Section 1.1(d)

Leased Real Property
  Section 2.6(a)

March Financial Statements
  Section 2.3

Marks
  Section 2.15(a)(i)

Minimum Cash Amount
  Section 6.19

Net Working Capital Chart
  Section 1.5(a)

Non-Government Receivables
  Section 1.1(e)

Non-Qualified Seller Partner Amount
  Section 6.15(b)

Non-Qualified Seller Partners
  Section 6.15(b)

Objection
  Section 4.6(c)

Objections Statements
  Section 1.5(c)(i)

Owned Real Property
  Section 1.1(a)

Patents
  Section 2.15(a)(ii)

Pay-off Letters
  Section 1.8(a)(v)

Permitted Real Property Encumbrances
  Section 4.6(e)

Post-Closing Seller Tax Returns
  Section 6.13

Preliminary Net Working Capital Amount
  Section 1.5(a)

Purchase Price
  Section 1.5(b)(i)

Real Property
  Section 2.6(a)

Related Person
  Section 2.16

Residual Cash Amount
  Section 6.15(c)

Restricted Area
  Section 6.4(b)


 



--------------------------------------------------------------------------------



 



          Defined Term   Section  
Restrictive Covenant Agreement
  Section 1.8(a)(viii)

Restrictive Covenant Period
  Section 6.4(a)

Secured Lenders
  Section 1.8(a)(v)

Seller Cost Reports
  Section 6.8

Seller Real Property Leases
  Section 2.6(a)

Seller
  First Paragraph

Seller’s Closing Documents
  Section 2.2(a)

Seller Indemnified Persons
  Section 7.3

Subscription Document Package
  Section 1.8(a)(vi)

Tail Coverage
  Section 6.10

Tangible Personal Property
  Section 1.1(b)

Tax Returns
  Section 2.8(a)

Third Party Claim
  Section 7.7(a)

Threshold
  Section 7.4(a)

Title Commitment Update
  Section 4.6(c)

Title Review Date
  Section 4.6(c)

Title Update Review Period
  Section 4.6(c)

Trade Secrets
  Section 2.15(a)(vi)

WARN Act
  Section 2.9(d)

Western National Bank Line of Credit
  Section 2.18(i)

Working Capital Adjustment Escrow Agreement
  Section 1.8(a)(xiv)

Unaudited Financial Statements
  Section 2.3


     For purposes of this Agreement, the following terms and variations thereof
have the meanings specified or referred to in this Annex A:
     “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with such Person.
     “Buyer Limited Partnership Agreement” means Amended and Restated Limited
Partnership Agreement of Buyer dated as of March 1, 2001, as it may be amended
from time to time.
     “Buyer LP Units” mean units of limited partnership interest of Buyer.
     “Cash Purchase Price” means the Base Cash Purchase Price plus the Residual
Cash Amount.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Encumbrance” means any charge, claim, equitable interest, lien,
encumbrance, option, pledge, security interest, mortgage, encroachment, easement
or restriction of any kind.
     “Environmental, Health and Safety Liabilities” means any cost, damages,
expense, liability, obligation or other responsibility arising from or under any
Environmental Law.
     “Environmental Laws” means all domestic or foreign federal, state, local
and municipal Legal Requirements concerning pollution or the protection of the
environment (including, without limitation, soil, air, water and groundwater) or
human health.

 



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means any entity that is considered a single employer
with Seller under Section 414 of the Code.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Facility” means the acute care hospital owned and operated by Seller
located in Odessa, Texas.
     “GAAP” means United States generally accepted accounting principles,
consistently applied.
     “Governmental Authority” means any federal, state, local or municipal
court, legislature, executive or regulatory authority, agency or commission, or
other governmental entity, authority or instrumentality.
     “Governmental Authorization” means any federal, state, special or local
license, permit, governmental authorization, certificate of need, certificate of
exemption, franchise, accreditation, registration, approval or consent.
     “Hazardous Materials” means any (a) pollutant, contaminant, waste,
petroleum, petroleum products, asbestos or asbestos-containing material,
radioactive materials, polychlorinated biphenyls, mold, urea formaldehyde and
radon gas, and (b) any other chemicals, materials or substances defined or
regulated as “pesticide,” “hazardous waste,” “hazardous material,” “hazardous
substance,” “extremely hazardous waste,” “restricted hazardous waste,”
“biohazardous waste,” “biomedical waste,” “medical waste,” “sharps,”
“contaminant,” “pollutant,” “toxic waste,” “toxic substance” or words of similar
import, under any Environmental Law.
     “HIPAA” means the Health Insurance Portability and Accountability Act of
1996.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
     “IASIS Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of April 27, 2007, among IASIS Healthcare LLC, IASIS
Healthcare Corporation, the Lenders (as defined therein), and Bank of America,
N.A., as Administrative Agent, Swingline Lender, Revolving L/C Issuer and
Synthetic L/C Issuer (each as defined therein).
     “Knowledge of Seller” (and any similar expression) means any matters known
by, or which should be known following reasonable inquiry by, any officer or
member of the board of directors of the General Partner.
     “Legal Requirement” means any federal, state, local or municipal law,
ordinance, code, principle of common law, regulation, order or directive.
     “Net Working Capital” means the amount equal to the following, in each case
determined in accordance with GAAP applied on a basis consistent with Seller’s
Accounting Practices and

 



--------------------------------------------------------------------------------



 



Procedures, and subject to the adjustments set forth in the Net Working Capital
Chart (all references to current assets and current liabilities below refer to
the corresponding line item on the Net Working Capital Chart):
          (a) the sum of the following current assets of Seller: (i) Net
Accounts Receivable; (ii) Inventory; (iii) Prepaid Expenses; plus (iv) Other
Current Assets; minus
          (b) the sum of the following current liabilities of Seller:
(i) Accounts Payable & P.O. Liab.; (ii) Accrued Salary, (iii) Accrued
Liabilities, (iv) Current Portion of Capital Leases, plus (v) Current Portion of
Deferred Rent.
     In addition, if the Actual Capital Leases/Assumed GE Note Amount (as
defined below) is less than $2,498,520 (the sum of the amounts deducted from the
Closing Purchase Price pursuant to clauses (1) and (2) of Section 1.5(b)(ii)),
then such difference will be added to the Net Working Capital Amount as finally
determined pursuant to Section 1.5(c). If the Actual Capital Leases/Assumed GE
Note Amount is greater than $2,498,520, then such excess will be subtracted from
the Net Working Capital Amount as finally determined pursuant to Section 1.5(c).
     For purposes of this Agreement, “Actual Capital Leases/Assumed GE Note
Amount” means the sum of (1) the long-term portion of all obligations of Seller,
as of the Closing Date, as lessee or lessees under leases that have been
recorded as capital leases in accordance with GAAP (or should have been recorded
as capital leases in accordance with GAAP) and are included in the Assumed
Seller Contracts, plus (2) the amount payable under the GE Lease as of the
Closing Date, each as determined by Buyer in connection with preparing the
Closing Statement pursuant to Section 1.5(c)(i).
     “Net Working Capital Amount” means the Net Working Capital of Seller as of
the Effective Time.
     “Order” means any order, injunction, judgment, decree, ruling, assessment
or arbitration award of any Governmental Authority.
     “Person” means any individual, partnership, limited partnership,
corporation, business trust, limited liability company, limited liability
partnership, joint stock company, trust, unincorporated association, joint
venture or other entity, or any Governmental Authority.
     “Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private).
     “Securities Act” means the Securities Act of 1933, as amended.

 



--------------------------------------------------------------------------------



 



     “Seller Contract” means any contract or agreement (whether written or oral)
(a) under which Seller has or may acquire any rights or benefits, (b) under
which Seller has or may become subject to any obligation or liability, or (c) by
which Seller or any of the assets owned or used by Seller is or may become bound
(and includes, without limitation, the Seller Real Property Leases).
     “Seller Limited Partnership Agreement” means the First Amended and Restated
Limited Partnership Agreement of Seller effective as of March 8, 2005, as it may
be amended from time to time.
     “Seller Partners” mean the general partner(s) and limited partners of
Seller.
     “Seller’s Accounting Practices and Procedures” means the customary
accounting methods, policies, practices and procedures, including classification
and estimation methodology, used by Seller in the preparation of the Financial
Statements.
     “Surveys” means current surveys of each parcel of Owned Real Property
certified to the Buyer and any lender Buyer may designate, prepared by a
surveyor licensed in the State of Texas and reasonably acceptable to Buyer,
conforming to current ALTA Minimum Detail Requirements for land title surveys,
disclosing the location of all Improvements, easements, party walls, sidewalks,
roadways, utility lines, and other matters shown customarily on such surveys,
and showing access affirmatively to public streets and roads.
     “Taxes” means any income, payroll, employment, excise, property, franchise,
withholding, social security, unemployment, disability, sales, use, transfer or
other tax, fee, assessment, charge or duty of any kind, and any interest,
penalties, additions or additional amounts thereon, imposed, assessed, collect
by or under the authority of, any Governmental Authority.
     “Title Commitment” means a title insurance commitment for an owner’s policy
of title insurance to be issued by the Title Company, and all underlying
documents relating to any exceptions listed in such commitment.
     “Title Company” shall mean Lawyer’s Title Insurance Company, or other
nationally recognized title insurance company reasonably acceptable to Buyer.
     “Title Policy” shall mean an Owner’s Policy of Title Insurance insuring
good and indefeasible fee simple title to the Owned Real Property in the name of
Buyer, issued by the Title Company with liability in the amount as Buyer may
reasonably determine to be the fair market value of such Owned Real Property,
dated as of the Closing Date, which title insurance policy will (i) provide for
extended coverage deleting the standard and general printed exceptions, with any
matters covered by the so-called standard printed “survey exception” to be
specifically referenced to as being shown by the Surveys, (ii) will provide for
the issuance of a Mortgage Title Policy (if requested by Buyer), and
(iii) contains such endorsements as Buyer shall require.

 